 ROADWAY EXPRESS
, INC. 355 NLRB No. 23 
197
Roadway Express, Inc. 
and
 Amadeo Bianchi 
 International Brotherhood of Teamsters, Local 769, 
Successor to International Brotherhood of 

Teamsters, Local 390 
and
 Amadeo Bianchi. 
Cases 12ŒCAŒ22202 and 12ŒCBŒ5002 
May 21, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On July 24, 2008, Administrative Law Judge Keltner 
W. Locke issued the attached decision.  Respondent 
Roadway Express, Inc. (Roadway) filed exceptions and a 
supporting brief, the General Counsel filed an answering 
brief, and Roadway filed a reply brief.  The General 

Counsel filed exceptions and a supporting brief, and 
Roadway and Respondent International Brotherhood of 
Teamsters, Local 769 (the Union) filed answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in the light of the parties™ exceptions and briefs and has 
decided to affirm the judge™s rulings, findings,
1 and con-
clusions
2 only to the extent consistent with this Decision 
and Order. At issue here is whether Roadway violated Section 
8(a)(1) of the Act by discharging employee Amadeo Bi-

anchi for actions he undertook in his capacity as union 
steward, and whether the Union breached its duty of fair 
representation in violation of
 Section 8(b)(1)(A) by rep-
resenting Bianchi in his discharge arbitration perfuncto-
rily and in bad faith.  For the reasons set forth below, we 
find both violations as alleged. 
I.  OVERVIEW
 After receiving an adverse 
decision in his discharge-
grievance arbitration, Bianchi filed a hybrid action in 
Federal district court against Roadway and the Union, 
alleging that Roadway violated Section 301 of the Act by 

discharging him without contractually-required just 
cause, and that the Union, by its Business Agent Donald 
                                                          
 1 Roadway has excepted to some of
 the judge™s credibility findings.  
The Board™s established policy is not
 to overrule an administrative law 
judge™s credibility resolutions unless 
the clear preponderance of all the 
relevant evidence convinces us that they are incorrect.  
Standard Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings. 
2 We shall amend the judge™s Conclusions of Law to conform to the 
violations found.  For the same purpose, and also to conform to the 
Board™s standard remedial language, 
we shall modify the judge™s rec-
ommended Order.  Finally, we shall 
substitute a new notice to conform 
to the Order as modified. 
Marr, breached its duty of fair representation (DFR) to-
ward Bianchi.  A jury found in Bianchi™s favor, and 
Roadway appealed.  On appeal
, the 11th Circuit Court of 
Appeals reversed, finding th
at Bianchi had waived the 
argument that Marr represented him in bad faith, by fail-
ing to raise the issue in his arbitration hearing.
3   Bianchi had also timely filed unfair labor practice 
charges against Roadway and 
the Union. Following the 
11th Circuit™s decision, the General Counsel issued a 
complaint alleging that Roadway violated Section 8(a)(3) 

and (1) of the Act by discharging Bianchi for carrying 
out his duties as union steward, and that the Union, by 
Marr, violated Section 8(b)(1)(A) by representing Bian-
chi perfunctorily and in bad fa
ith.  As an affirmative de-
fense to the 8(a)(3) allegation,
 Roadway asserted that the 
Board should defer to the arbitral decision.  In urging 
deferral, Roadway contended that the 11th Circuit™s re-
jection of Bianchi™s DFR claim collaterally estopped the 

General Counsel from establishing a DFR breach as a 
ground for nondeferral. 
The judge rejected Roadway™
s collateral estoppel and 
deferral arguments.  On the merits, he found that Road-
way violated Section 8(a)(3) and (1) in discharging Bian-
chi, but dismissed the Section 8(b)(1)(A) DFR-breach 

allegation against the Union. 
As explained below, we affirm in part and reverse in 
part the judge™s decision.  We affirm his finding that the 

General Counsel is not collaterally estopped from assert-
ing a breach of the DFR as a basis for declining to defer 
to arbitration.  We also affirm his findings that deferral is 

improper here and that Roadway violated the Act in dis-
charging Bianchi.  Contrary
 to the judge™s decision, 
however, we find that the Union, by Marr, breached its 
duty of fair representation toward Bianchi in violation of 
Section 8(b)(1)(A). 

                                                          
 3 Bianchi v. Roadway Express, Inc.
, 441 F.3d 1278, 1279 (11th Cir. 
2006) (per curiam), cert. denied 549 U.S. 954 (2006).  To prevail 
against either Roadway or the 
Union, Bianchi had to prove 
both the 
Union™s DFR breach 
and that his discharge by Roadway was in breach 
of contract.  See 
Hines v. Anchor Motor Freight, Inc.
, 424 U.S. 554, 
570Œ571 (1976).  Thus, having found that Bianchi waived his DFR 

claim, the court of appeals granted judgment as a matter of law in favor 
of Roadway on the Section 301 claim.  
Bianchi
, 441 F.3d at 1286. 
We correct the judge™s misstatement 
that ﬁSection 301 of the Act af-
ford[s] an employee an independent ri
ght to sue a labor organization for 
. . . a breach [of the duty of fair repr
esentation].ﬂ  A cause of action in 
Federal district court for breach of the DFR does not arise under Sec. 

301.  Rather, it is ﬁimplied under the scheme of the [NLRA].ﬂ  
Del-
Costello v. Teamsters
, 462 U.S. 151, 164 (1983) (ﬁ[A hybrid 301/DFR 
suit], as a formal matter, comprises two causes of action.  The suit 

against the employer rests on Secti
on 301, since the employee is alleg-
ing a breach of the collective-bargai
ning agreement.  The suit against 
the union is one for breach of the union™s duty of fair representation, 

which is implied under the scheme 
of the National Labor Relations 
Act.ﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  198 
II.  FACTUAL AND PROCEDURAL BACKGROUND
4 A.  The Underlying Incident 
On the night of October 12, 2001,
5 Roadway employee 
Isaah ﬁGeromeﬂ Daniels was unloading a trailer at 

Roadway™s terminal in Miami, Florida.  He began ex-
periencing chest pain, which he thought was heartburn.  
A manager gave Daniels an antacid, but it did not help 

and Daniels went home early.   
When the pain persisted the next day, Daniels went to 
a hospital and was admitted.  His admission papers show 

that he answered ﬁNoﬂ to the question of whether his 
condition was work-related.  Daniels remained in the 
hospital until the following day, undergoing tests.  One 
of the doctors who examined 
Daniels told him that he 
had a severely pulled muscle over his heart.  However, 

Daniels™ discharge paperwork did not reflect that oral 
diagnosis.  Instead, it mentioned ﬁchest pain,ﬂ ﬁgastritis,ﬂ 
and ﬁhigh blood pressure,ﬂ and it directed Daniels to take 

an antacid medication and to eat a low-sodium diet. 
On or about October 18, Daniels telephoned Business 
Agent Marr and told him, ﬁI worked on the 12th and I 

got injured, and I was out of work for several days, and I 
was in the hospital for two days.ﬂ  Marr asked Daniels if 
he had filled out an injury report.  Daniels replied that he 

had not, and Marr told Daniels (incorrectly) that it was 
ﬁtoo lateﬂ to file an injury 
report.  Marr advised Daniels 
to file a lost-time claim for benefits from the Union™s 

Central States Fund.  Lost-time claims are filed in con-
nection with off-the-job injuries. 
The next day, Daniels spoke with his union steward, 
Bianchi.  Daniels told Bianchi 
that he had been injured at 
work, but that Marr had told him to file a Central States 
claim because it was too late 
to file a workers™ compen-
sation claim.  Bianchi told Daniels that if he had gotten 
injured at work, he had to file an on-the-job injury report.   
Daniels encountered difficulties securing an on-the-job 
injury form.  On October 22, Bianchi helped Daniels 
obtain and submit the form.  Daniels wrote ﬁ10/12/01ﬂ as 

the date the injury occurred
, but he also misdated the 
report itself ﬁ10/12/01.ﬂ  Although the misdating was 
merely a mistake, Roadway management suspected that 

Daniels might be trying to conceal the 10-day delay be-
tween the claimed injury and 
the report.  To investigate 
further, Roadway™s safety manager obtained a copy of 

Daniels™ hospital records.  
As summarized above, those 
records did not support Daniels™ work-injury claim. 
                                                          
 4 Conflicting testimony was introduced on several key issues of fact.  
Having affirmed the judge™s credibility 
findings, supra fn. 1, we rely on 
the credited testimony. 
5 All dates are 2001 unless otherwise stated. 
Marr telephoned Daniels and told him, ﬁThat mother-
fucker Bianchi made you put the wrong dates on these 
papers and you guys are going to get fired.ﬂ  Marr and 
Bianchi were long-time rivals within the Union.  Indeed, 

Marr testified that he considered Bianchi ﬁjust a pain in 
the ass politically.ﬂ  Over the years, Bianchi had run 
against Marr for union office six times.  On at least two 

occasions, disputes between them resulted in proceedings 
before Election Appeals Mast
er Kenneth Conboy.  One 
of these proceedings involved a protest by Marr, alleging 

that Bianchi had violated ca
mpaign rules.  Election Ap-
peals Master Conboy™s November 2 decision, which the 
General Counsel introduced into the record, was in favor 
of Bianchi.  In his decision, Conboy rebuked Marr, find-
ing that Marr had engaged in the same conduct that he 

was claiming as a campai
gn violation by Bianchi.
6 On October 30, Roadway discharged Daniels for ﬁ[a]n 
act of dishonesty with fraud in reporting a personal ill-

ness or injury as an on-the-job injury.ﬂ  The same day, 
Roadway also discharged Bian
chi for ﬁbeing involved in 
and promotingﬂ Daniels™ act of dishonesty. 
B.  The Arbitrations 
Daniels and Bianchi grieved their discharges.  On No-
vember 13 and 14, their grievances proceeded to arbitra-

tion in separate hearings on consecutive daysŠDaniels™ 
first, then Bianchi™sŠbefore the Southern Region Griev-
ance Committee (the Committee).  Each grievant was 

represented by Marr.  Before Daniels™ hearing, Marr told 
Daniels that if he said that he ﬁgot injured off the jobﬂ he 
would not have to appear before the Committee.  In other 

words, Roadway and the Union would settle Daniels™ 
grievance in his favor.  Daniels rejected Marr™s proposal. 
During Daniels™ hearing, 
Marr told the Committee, in 
substance, the following.  Daniels never told Marr that he 
was injured on the job.  Rather, Daniels told Marr that he 

did not know where or how he was injured.  In response, 
Marr told Daniels to file a lost-time Central States claim.  
(Notably, Marr did not tell the Committee that Daniels 

                                                          
 6 Election Appeals Master Conboy wr
ote: ﬁGiven [Marr™s] own con-
duct in this regard, we find it unfortuna
te that he has misrepresented the 
practice permitting campaigning and thereby misled the protestor into 

pursuing this protest.ﬂ 
The record also contains very br
ief testimony from Marr concerning 
a second proceeding before Conboy.  In response to leading questions 

from Roadway™s attorney, Marr tes
tified that Bianchi filed a protest 
concerning Marr™s handling of his discharge grievance.  Roadway™s 
attorney asked Marr: 
And in that proceeding, the Election
 Appeals Master found that there 
was absolutely no evidence that you had done anything wrong, isn™t 
that right? 
Marr answered, ﬁYes.ﬂ  That is th
e entirety of the 
record evidence 
concerning this second proceeding.  
Conboy™s decision in the second 
proceeding is not in the record.  ROADWAY EXPRESS
, INC.  199
had informed him that he was injured on the job or that 
Marr advised Daniels to file a lost-time claim because he 
mistakenly thought it was ﬁtoo lateﬂ for Daniels to file an 
on-the-job injury report.)  In submitting an on-the-job 

injury report instead, Daniel
s simply did what Bianchi 
told him to do.  (Marr said this to the Committee no 
fewer than four times.)  Marr
 further stated that Daniels 
did not fully understand the difference between a work-
injury report and a Central States claim. 
Daniels also told the Commi
ttee that he did not know 
where he was injured.  This, of course, differs from what 
Daniels earlier told both Marr and Bianchi, i.e., that he 
was hurt at work.  (In the unfair labor practice hearing, 
Daniels testified that he told the Committee that he did 
not know where he had been hurt because Marr advised 

him that it would get him out of the case.)  Without stat-
ing any reasons for its deci
sion, the Committee granted Daniels™ grievance and ordered his reinstatement. Bian-

chi™s arbitration was scheduled for the following day.
7 At his hearing, Bianchi repeatedly told the Committee 
that he advised Daniels to complete an on-the-job injury 

report because Daniels told him that he was injured on 
the job.  Marr did not directly contradict Bianchi™s testi-
mony concerning what Daniels told Bianchi.  However, 

Marr reiterated that Daniels told 
him
 (Marr) that he ﬁwas 
not sureﬂ whether his injury had happened on or off the 
job.  Members of the Committee made it plain to Bianchi 

that they disbelieved his assertions that Daniels claimed 
an on-the-job injury.  Fo
r example, Committee Member 
Webb said to Bianchi:  ﬁThere was testimony yesterday 

as well as today that nobody is sure, even to this day, 
whether or not Daniels has a personal illness or an on-
the-job injury.  That was st
atement yesterday [sic], and 
yet you were consistent [sic] that he fill out an on-the-job 
injury report.ﬂ  Committee Member Wade was even 

more blunt, stating:  ﬁ[O]bviously it was Daniels™ opin-
ion that it was not an on-the-job injury until he talked 
with you that night.ﬂ  Marr did not respond to these state-

ments on Bianchi™s behalf. 
At the end of the hearing,
 the Committee asked Bian-
chi whether the Union had represented him properly and 

fully.  Bianchi answered in th
e affirmative.  Again with-
                                                          
 7 The parties dispute the admissibility 
of testimony elicited in an of-
fer of proof regarding a telephone ca
ll made by Marr to the terminal 
manager at Consolidated Freightways (CF) on the day of Bianchi™s 
grievance hearing.  During the call,
 Marr purportedly stated that he 
could not attend a planned meeting 
because he had to ﬁgo through the 
motions of getting that motherfucker
 Bianchi his job back.ﬂ The judge 
ruled that the proffered testimony 
was hearsay, and the General Coun-
sel has excepted to his ruling. We need not pass on this evidentiary 
issue, however, given our ruling on the merits in favor of the General 
Counsel. 
out stating its reasons, the Committee denied Bianchi™s 
grievance, upholding his discharge. 
C.  The Legal Proceedings 
As already explained, Bianchi filed 8(a)(3) and (1) and 
8(b)(1)(A) charges against Roadway and the Union, re-
spectively. In federal district court, Bianchi filed a hybrid Section 
301/DFR action, also described above.  A jury found in 
Bianchi™s favor.  Roadway ap
pealed, and the 11th Circuit 
reversed, granting Roadway™s motion for judgment as a 

matter of law.  The court based its decision entirely on its 
finding that Bianchi had waiv
ed any claim of bad faith 
on Marr™s part by failing to assert it before the Commit-
tee.  Accordingly, the cour
t found the evidence insuffi-
cient to support the jury™s verdict on Bianchi™s DFR 

claim. 
The General Counsel then issued an unfair labor prac-
tice complaint, asserting the 
present Section 8(a)(3) and 
Section 8(b)(1)(A)/DFR allegations.  Roadway asserted, 
as an affirmative defense to 
the 8(a)(3) allegation, that 
the Board should defer to 
the Committee™s decision de-
nying Bianchi™s discharge grievance.  The General Coun-
sel argued that deferral to the arbitral decision would be 
improper because the Union breached its DFR in repre-

senting Bianchi and therefore 
the arbitration was not fair 
and regular.  Roadway countered that the 11th Circuit™s 
dismissal of Bianchi™s DFR claim collaterally estops the 

General Counsel from urging DFR breach as a ground 
for nondeferral. 
D.  The Administrative Law Judge™s Decision 
The administrative law judge found that the 11th Cir-
cuit™s decision did not have is
sue-preclusive effect in this 
proceeding, for two reasons.  
First, any waiver by Bian-
chi of his private right to as
sert a claim for breach of the 
DFR cannot bind the General Counsel, who litigates on 

behalf of the public interest.  Second, the circuit court did 
not decide the merits of the 8(a)(3) and (1) discharge 
allegation; indeed, it was without jurisdiction to do so. 
The judge also foundŠseparate and apart from his 
findings concerning collateral estoppelŠthat deferral to 
the Committee™s decision under 
Spielberg 
and 
Olin8 would be inappropriate.  In so finding, however, he re-
jected the General Counsel™s 
contention that the arbitral 
proceeding was not fair and regular.  Instead, he found 

deferral improper because, in
 his view, the Committee™s 
decision was palpably wrong and the Committee did not 
consider the 8(a)(3
) unfair labor practice issue.   
                                                          
 8 Spielberg Mfg. Co.
, 112 NLRB 1080 (1955); 
Olin Corp.
, 268 
NLRB 573 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  200 
Reaching the merits, the judge found that
 Roadway™s 
discharge of Bianchi violated
 Section 8(a)(3) and (1).  
Applying 
Burnup & Sims
,9 the judge found that Roadway 
honestly believed that Bianchi knowingly helped Daniels 

file a fraudulent work-injury report.  Having credited 
testimony that Daniels told Bianchi he was injured at 
work, however, the judge further found that Bianchi did 

not, in fact, engage in misconduct in the course of his 
otherwise protected activity as union steward.  Rather, 
Bianchi helped Daniels file a 
work-injury report that Bi-
anchi believed to be truthful. 
However, the judge dismissed the 8(b)(1)(A) DFR al-
legation against the Union, reasoning as follows.  First, a 
union™s conduct is to be viewed within a ﬁwide range of 
reasonableness,ﬂ
10 unless the union sacrifices its right to 
be accorded that broad standard.  Second, Marr did noth-
ing to sacrifice the Union™s right to a ﬁwide range of rea-
sonablenessﬂ review.  Contrary to the General Counsel™s 

assertions, Marr neither solicited Daniels to lie nor him-
self lied to the Committee in e
ither hearing.  Third, even 
assuming Marr™s conduct was not entitled to be judged 

under the ﬁwide range of reasonablenessﬂ standard, the 
DFR allegation still failed.  Whatever personal animosity 
Marr may have felt toward Bianchi, in representing him 

Marr neither did anything he should not have done, nor 
omitted to do anything he was obliged to do.  In sum, the 
judge found that ﬁ[
t]he credited evidence fails to estab-
lish that the Union acted perfunctorily or in bad faith.ﬂ 
III.  DISCUSSION
 The threshold issue with respect to the 8(a)(3) and (1) 
discharge allegation against Roadway is whether the 
judge properly dec
lined to defer to 
the Committee™s deci-sion denying Bianchi™s discharge grievance.  That is, if 
deferral is warranted, the 8(a)(3) and (1) allegation is not 
reached.  The determination of whether to defer, how-

ever, depends on a number of factors, among them 
whether the process for reviewing Bianchi™s grievance 
was fair and regular.  Related to that question is whether 

the Union, by Marr, breached its DFR to Bianchi in rep-
resenting him before the Committee.  Consequently, we 
must consider whether, as Roadway contends, the Gen-

eral Counsel is collaterally estopped from asserting a 
DFR breach as a basis for arguing against deferral, based 
on the 11th Circuit™s dismissal of Bianchi™s DFR claim.  

Accordingly, we turn to the 
question of collateral estop-
pel first. 
                                                          
 9 NLRB v. Burnup & Sims
, 379 U.S. 21 (1964).
 10 See Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953). 
A.  Is the General Counsel Collaterally Estopped from 
Relitigating Whether the Union Breached Its DFR? 
With some merit, Roadway contends that the judge 
misunderstood its collateral es
toppel theory.  Roadway 
says that it did not advance a freestanding collateral es-
toppel argument separate from its deferral argument, as 
the judge treated it; and it never claimed collateral estop-

pel with respect to the 8(a)(3) and (1) discharge allega-
tion.  Rather, Roadway urges that the Board must defer 
to the Committee™s decisi
on upholding Bianchi™s dis-
charge because
 of collateral estoppel. First, Roadway 
argues that, as the party op
posing deferral, the General 
Counsel has the burden to prove that deferral is im-
proper.  Second, the sole basis that the General Counsel 
relied on to oppose deferral was the Union™s alleged 

DFR breach.
11  Third, the General Counsel is collaterally 
estopped by the 11th Circuit™s decision from relitigating 
whether the Union breached its DFR.  Thus, Roadway 

concludes that the Board must defer because the General 
Counsel failed to sustain his burden of showing that de-
ferral is improper. 
Roadway™s argument fails because the ﬁBoard adheres 
to the general rule that if the Government was not a party 
to the prior private litigation, it is not barred from litigat-

ing an issue involving enforcement of Federal law which 
the private plaintiff ha
s litigated unsuccessfully.ﬂ
12  This 
rule, notably, is consistent with the view of the 11th Cir-

cuit itself.  See 
EEOC v. Pemco Aeroplex, Inc.
, 383 F.3d 
1280, 1290Œ1291 (11th Cir. 2004) (ﬁIt is a ‚well-
established general principle that the government is not 

bound by private litigation when the government™s action 
seeks to enforce a federal st
atute that implicates both 
public and private interests.™ﬂ) (quoting 
Herman v. South 
Carolina National Bank
, 140 F.3d 1413, 1425 (11th Cir. 
1998)).
13 The rule applies here.  The General Counsel was not a 
party to Bianchi™s unsuccessful lawsuit.  Hence, the Gen-
eral Counsel is not collaterally estopped from arguing 

that the Union breached its DFR in violation of Federal 
law.14                                                           
 11 The General Counsel contends that DFR breach was 
not the sole 
ground he relied on to oppose deferral. 
 Because we find, below, that 
deferral is improper on DFR-breach gr
ounds, we need not address the 
General Counsel™s contention. 
12 Field Bridge Associates,
 306 NLRB 322, 322 (1992), enfd. sub 
nom. 
Service Employees Local 32B-32J v. NLRB
, 982 F.2d 845 (2d Cir. 
1993), cert. denied 509 U.S. 904 (1993). 
13 See generally 18A Charles Alan Wright, Arthur R. Miller & Ed-
ward H. Cooper, 
Federal Practice & Procedure
 §4458.1 (2d ed. 2009) 
(discussing principle). 14 Roadway contends that the General Counsel is also collaterally es-
topped by Election Appeals Master Conboy™s finding that there was no 
evidence Marr did anything wrong in his handling of Bianchi™s griev-
 ROADWAY EXPRESS
, INC.  201
Roadway points out that, where the other requisites of 
collateral estoppel are met, a prior adjudication has issue-
preclusive effect in a subsequent action between the 
same parties 
or their privies
.  Roadway argues that the 
General Counsel is in privity 
with Bianchi because he is 
simply attempting to obtain compensation on Bianchi™s 
behalf. 
Roadway™s premise is mistaken.  It fails to recognize 
the statutory function of the General Counsel, who is 
vested under Section 3(d) of the Act with exclusive 

prosecutorial authority on behalf of the Board. The Gen-
eral Counsel is not simply 
representing Bianchi™s private 
interest in obtaining compensation. Rather, as the Su-
preme Court has explained, the ﬁBoard as a public 
agency acting in the public interest, not any private per-

son or group, not any employee or group of employees, 
is chosen as the instrument to assure protection from the 
described unfair conduct in order to remove obstructions 

to interstate commerce.ﬂ 
Amalgamated Utility Workers v. 
Consolidated Edison Co. of New York
, 309 U.S. 261, 265 
(1940).
15 Accord 
EEOC v. Pemco Aeroplex, Inc.
, supra (holding that Federal Equal Employment Opportunity 
Commission was not in privity with individual plaintiffs 
who brought unsuccessful race-discrimination action). 
The General Counsel™s i
ndependence from the charg-
ing party and its private interests is reflected in his abso-
lute control over the issuance and prosecution of an un-

fair labor practice complaint.
16  In sum, even if Bianchi 
                                                                                            
 ance.  We reject that contention, based on the rule of 
Field Bridge 
Associates, stated above.   
Moreover, even assuming that rule were set aside, and assuming fur-
ther that decisions of the Electi
on Appeals Master could have issue-
preclusive effect, the evidence does not
 suffice for us to find that the 
elements of issue preclusion were met here.  As stated above, Master 
Conboy™s decision is not in the record.  See supra fn. 6.  Thus, we can-
not ascertain whether the issue of Marr™s representation of Bianchi was 

actually litigated before Master Conboy; whether Master Conboy™s 
determination of that issue resulted in
 a valid and final judgment; if so, 
whether it was essential to that judg
ment; or whether the issue decided 
by Master Conboy was the same as the DFR-breach issue before us 
here.  See 
NLRB v. Donna-Lee Sportswear Co., Inc.
, 836 F.2d 31, 34 
(1st Cir. 1987) (setting forth elements of issue preclusion).    
15 See also  
NLRB v. Fant Milling Co.
, 360 U.S. 301, 307 (1959) 
(ﬁTo confine the Board in its inquiry and in framing the complaint to 
the specific matters alleged in the charge would reduce the statutory 

machinery to a vehicle for the vindication of private rights.  This would 
be alien to the basic purposes of the Act.ﬂ). 
16 Over the charging party™s opposition, the General Counsel may 
decline to issue complaint on the char
ge; and his decision in that regard 
is final and unreviewable. Sec. 3(d) of the Act. In framing the allega-
tions of the complaint, the General C
ounsel is not confined to the alle-
gations of the charge.  
Fant Milling
, supra. The General Counsel con-
trols the theory of the case, whic
h the charging party is powerless to 
enlarge upon or otherwise change.  
Zurn/N.E.P.C.O.
, 329 NLRB 484, 
484 (1999); 
Kimtruss Corp.
, 305 NLRB 710, 711 (1991).  The General 
Counsel may enter into a prehearing 
informal settlement with the re-
spondent over the opposition of the charging party, and his decision to 
obtains a make-whole remedy as a result of the General 
Counsel™s efforts, those ef
forts are undertaken ﬁin the 
public interest and not in vindication of private rights.ﬂ
17 We recognize that two courts of appeals have found 
the Board precluded from relitigating the issue of 
whether a collective-bargaini
ng agreement exists, when 
that issue was previously decided in Federal district 

court.18  The Board has distinguished those cases on the 
ground that the existence of 
the contract was the essence 
of the unfair labor practice allegation.
19  Where the 
Board™s unfair labor practice findings depend entirely on 
finding that a contract existed,
 giving preclusive effect to 
the courts™ prior findings on that issue represents a 
minimal intrusion into the Board™s jurisdiction.  As the 
court of appeals in 
Donna-Lee Sportswear
 observed, 
ﬁ[N]o broad policy question is implicated in the determi-
nation that no contract exists.  Nor is any precedent es-
tablished by that determination which would have wide 

ranging effect on labor relations.ﬂ
20 Here, by contrast, were we to find ourselves precluded 
by the court™s finding, a policy question would be impli-

cated, and a significant precedent would be established, 
bearing on the General Counsel™s discretion to prosecute 
a charge in the public intere
st, even over the charging 
party™s contrary wishes.  The 11th Circuit dismissed Bi-
anchi™s private DFR claim not
 because it found, on the 
merits, that there had been 
no breach of the duty, but 
rather based solely on a finding that Bianchi had waived 
his claim.  To give issue-preclusive effect to the court™s 
finding of a private waiver would impair the Board™s 

jurisdiction, exercised in the public interest, to prevent 
unfair labor practices.  That would be contrary to the 
express language of Section 10(a) of the Act, which pro-
vides that the Board™s power to prevent any unfair labor 
practice ﬁshall not be affected by any other means of 

adjustment or prevention that has been or may be estab-
lished by agreement, law, or otherwise.ﬂ 29 U.S.C. 
§160(a). 
For these reasons, we reject
 Roadway™s argument that 
the General Counsel is collaterally estopped from argu-
ing that the Union breached its DFR in representing Bi-

anchi before the Committee as a basis for urging us not 
                                                                                            
 do so is an unreviewable act of prosecutorial discretion.  
NLRB v. Food 
& Commercial  Workers Local 23
, 484 U.S. 112 (1987).  Any private 
(non-Board) settlement between the 
charging party and the respondent 
must be approved by the Board™s Regional Director, who reviews it to 

ensure that it effectuates the purpos
es and policies of the Act.  See 
Independent Stave Co.
, 287 NLRB 740 (1987). 
17 Robinson Freight Lines
, 117 NLRB 1483, 1485 (1957). 
18 NLRB v. Donna-Lee Sportswear
, 836 F.2d 31 (1st Cir. 1987); 
NLRB v. Heyman
, 541 F.2d 796 (9th
 Cir. 1976). 
19 Field Bridge Associates
, 306 NLRB at 323 fn. 2. 
20 Donna-Lee Sportswear
, 836 F.2d at 35. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  202 
to defer to the Committee™s decision.  Thus, to determine 
whether the General Counsel has shown that deferral 
would be improper, we turn to the merits of the DFR-
breach allegation. 
B.  Did the Union Breach Its Duty of Fair 
Representation Toward Bianchi? 
ﬁA breach of the statutory du
ty of fair representation 
occurs only when a union™s 
conduct toward a member of 
the collective bargaining unit is arbitrary, discriminatory, 
or in bad faith.ﬂ
21  We find that the Union, by Marr, did 
breach its duty of fair representation in violation of Sec-
tion 8(b)(1)(A) of the Act under the ﬁbad faithﬂ prong of 
the standard, as alleged.
22  Here, the record demonstrates 
that Marr acted in bad faith in
 the course of his represen-
tation of Bianchi, by delib
erately misleading the Com-
mittee about crucial matters and thus virtually ensuring 
that Bianchi™s grievance would be denied. 
We analyze Marr™s conduct in
 the context of his rela-
tionship with Bianchi, whom Marr termed a ﬁpain in the 
ass politically.ﬂ  Marr™s rivalry 
with Bianchi in matters of 
union politics and his longstanding hostility toward Bi-

anchi are matters of record. Tellingly, Marr™s hostility 
would have been freshly fueled just days before the arbi-
tral hearings:  Election A
ppeals Master Conboy issued 
his decision adverse to (and critical of) Marr and in favor 
of Bianchi on November 2, 
and Daniels™ and Bianchi™s 
grievances went to hearing before the Committee on No-

vember 13 and 14, respectively.  We do not hold that the 
Union breached its DFR by permitting Marr to represent 
Bianchi, notwithstanding their adversial relationship.  

But, as we will explain, that relationship illuminates 
Marr™s conduct in the grievance hearings, conduct that 
strongly suggests that Marr seized an opportunity to 
eliminate a political rival fr
om the workplace, while fail-
ing to disclose exculpatory information that would have 

aided Bianchi but placed Marr himself in a bad light.  
See Union de Obreros de Cemento Mezclado (Betteroads 
Asphalt)
, 336 NLRB 972 (2001) (finding DFR breach 
where union advanced unreasonable contract interpreta-
                                                          
 21 Vaca v. Sipes, 386 U.S. 171, 190 (1967). 
22 The judge erred in relying on the ﬁwide range of reasonablenessﬂ 
standard in assessing Marr™s conduct
 in representing 
Bianchi.  That 
standard applies only where a union™
s conduct is alleged to breach the 
DFR under the ﬁarbitraryﬂ prong of the disjunctive 
Vaca
 test. 
Mine Workers District 5 (Pennsylvania Mines)
, 317 NLRB 663, 668Œ669 
(1995) (ﬁ[I]n a situationŠas 
hereŠin which a union™s conduct 
is not 
shown to be discriminatory or in bad faith
, the [r]espondent can be 
found to have failed to provide pr
oper representation only if its behav-
ior is so far outside a wide range of
 reasonableness . . . as to be irra-
tional.ﬂ) (emphasis added; internal quotations omitted); 
Carter v. 
UFCW, Local No. 789
, 963 F.2d 1078, 1082 (8th Cir. 1992) (ﬁThe 
‚wide range of reasonableness™ standard applies only to allegedly 
arbi-trary union conduct.ﬂ) (emphasis in original). 
tion, acquiesced by silence in employer™s adoption of 
that interpretation before the arbitrator, and did so to re-
taliate against grievant for his intraunion activities). 
The central issues with resp
ect to Daniels™ and Bian-
chi™s grievances were where Daniels was injured and what 
Bianchi knew about that question.  If Daniels was injured 
on the job, then neither he nor Bianchi engaged in miscon-

duct in pursuing a work-injury claim.  As to Bianchi, so 
long as he reasonably believed that Daniels was injured on 
the job, then he was seemingly blameless, whatever the 

actual facts.  On the other hand, if Daniels™ injury could 
not be shown to be work-related, and Bianchi knew as 
much, then Bianchi 
was culpable; and, arguably, Bianchi 
alone could be held responsible if he himself caused 
Daniels to file an unsupported work-injury claim.  The 

record here clearly supports the inference that Marr™s con-
duct before and during the arbitration hearings was in-
tended to persuade the Committee that Bianchi, and only 

Bianchi, was culpableŠwhen, in fact, Bianchi was blame-
less.  Exonerating Bianchi, meanwhile, would have re-
quired Marr to reveal that he himself had provided Daniels 

with bad advice, and may well 
have resulted in the rein-
statement of Marr™s adversary. 
Marr™s conduct in Daniels™ grievance hearing seriously 
compromised Bianchi™s grieva
nce even before Bianchi™s 
hearing began.  In support of Daniels™ grievance, Marr 
did not argue that Daniels be
lieved or told Bianchi that 
his injury was work-related, thus justifying his claim for 
workers™ compensation, but ra
ther that Daniels did not 
know the origin of the injury and that Bianchi nonethe-

less urged him to file the claim.  Before Daniels™ hearing, 
Marr even tried to persuade Daniels to say that he was 
injured off the job.  Had Daniels agreed, the loss of Bi-
anchi™s grievance would have been all but assured, as 
would the cover-up of Marr™s own mistake in advising 

Daniels to file a Central States claim because it was ﬁtoo 
lateﬂ to claim a work injury.   
Moreover, the judge credited 
Daniels that he told Marr 
that he had been injured on the job by stating, ﬁI worked 
on the 12th and I got injured.ﬂ
23  By contrast, Marr told 
the Committee that Daniels never told Marr that he was 

injured on the job, but rather said he did not know where 
                                                          
 23 Daniels™ statement is, perhaps, ambiguous.  However, Marr™s re-
sponse shows that he understood Daniel
s to be saying that he worked 
on the 12th and got injured 
on the job.  Marr asked Daniels if he had 
filled out a work-injury report, which 
is appropriate on
ly for on-the-job 
injuries.  When Daniels answered in
 the negative, Marr said it was ﬁtoo 
lateﬂ to do so.  Based on Daniels™
 credited testimony concerning his 
statement to Marr and Marr™s respons
e, we disavow as
 unsupported by 
the record the judge™s unexplained finding that Marr sincerely believed 
that Daniels had not sustained a work-related injury. 
 ROADWAY EXPRESS
, INC.  203
or how he was injured.
24  Therefore, we disagree with the 
judge™s finding that Marr did not make any false state-
ments to the Committee during 
either grievance hearing, 
and we do so based on the judge™s own credibility deter-

minations. 
Marr™s lack of candor crucially undermined Bianchi, 
particularly when viewed toge
ther with everything else 
the Committee was told (and not told) during Daniels™ 
grievance hearing, namely that: 
 (1) Marr did not know where or how Daniels was 
injured. 
(2) Daniels did not know where or how he was 
injured.  (The Committee did not learn that Marr ad-
vised Daniels to tell them as much because it would 

get Daniels out of the case.) 
(3) Daniels told Marr that he did not know where 
or how he was injured. 
(4) Marr advised Daniels to file a Central States 
claim.  (Marr, of course, did not admit that this ad-
vice was based on his incorrect belief that it was 

ﬁtoo lateﬂ for Daniels to f
ile a work-injury claim.  
That admission would have 
revealed that Daniels ac-
tually told Marr he was hurt on the job, thus expos-

ing Marr™s lie.) 
(5) Bianchi told Daniels to file a work-injury re-
port. 
(6) Not really understanding the difference be-
tween a Central States cl
aim and a work-injury re-port, Daniels did what his union steward, Bianchi, 

told him to do. 
 Apparently persuaded by the version of events pre-
sented by Marr at Daniels™ grievance hearing, the Com-
mittee, after brief deliberations, found Daniels™ grievance 

meritorious and reinstated hi
m.  Thus, by the time Bian-
chi told the Committee, in his grievance hearing on the 
following day, that he advised Daniels to file a work-

injury report because Daniels 
told him that he was hurt 
on the job, the Committee had already relied on Marr™s 
earlier presentation and was primed to discredit Bian-

chi™s contrary testimony.
25  It was surely unlikely that the 
                                                          
 24 In finding that Marr did not lie to the Committee, the judge re-
ferred to Marr™s saying to the Committee that neither he nor Daniels 
knew how Daniels had been injured.  But those are not the key state-
ments. 
25 Roadway does not renew before us its argument to the 11th Circuit 
that Bianchi waived his DFR claim.  
Indeed, in its reply brief, Roadway 
expressly states that waiver is not in question.  And, as we have ex-

plained, in its prosecutorial function the NLRB is not bound by a charg-
ing party™s private waiver 
in private litigation.  
Field Bridge Associates
, supra, 306 NLRB at 322.  But assuming 
arguendo
 that the issue of 
waiver were before us, we would respectfully disagree with the court of 
appeals and find that Roadway did not meet its burden of showing that 
Bianchi waived his DFR claim.  ﬁWaiver applies only where a party 
Committee would believe Bianchi, if Daniels himself did 
not know, and if Daniels told Marr he did not know, 
where or how he was hurt, as Marr had repeatedly 
stressed.  As stated above,
 the members of the Commit-
tee, in their questioning of 
Bianchi, revealed that they 
did, indeed, disbelieve him.  Their questions presented 
Marr with an 11th-hour opportunity to corroborate Bian-

chi™s testimony by admitting that Daniels had told him, 
as well, that he ﬁworked on the 12th and . . . got injured.ﬂ  
But Marr remained silent, to Bianchi™s detriment. 
Accordingly, we reject the judge™s finding that, in rep-
resenting Bianchi, Marr neither did anything he should 
not have done, nor omitted to do anything he was obliged 
to do.  We find, rather, that Marr™s representation of Bi-
anchi was in bad faith and that the Union thus breached 

its duty of fair representation toward Bianchi, in viola-
tion of Section 8(b)(1)(A) of the Act. 
C.  Should the Board Defer to the Committee™s Decision 
to Deny Bianchi™s Grievance and Uphold His 
Discharge? 
Deferral to an arbitral deci
sion is warranted where the 
proceedings appear to have been fair and regular, all par-
ties have agreed to be bound, the arbitral decision is not 
clearly repugnant to the purposes and policies of the 

Act,26 and the arbitrator consider
ed the unfair labor prac-
tice issue.27  Where the interests of the charging party 
grievant conflict with the interests of his or her union 

representative, the arbitral 
proceedings are not fair and 
regular, and the Board does not defer to arbitration.
28  A 
conflict of interests rising to the level of a breach of the 

duty of fair representation plainly warrants a refusal to 
                                                                                            
 has acted with full knowledge of the facts.ﬂ  
Middlesex Mutual Insur-
ance Co. v. Levine
, 675 F.2d 1197, 1204 (11th Cir. 1982).  Here, the 
key facts Bianchi needed to know were those involving Marr™s conduct 
at Daniels™ arbitration hearing, whic
h, as just explained, crucially un-
dermined Bianchi.  But there is 
no evidence that Bianchi knew what 
transpired during Daniels™ hearing.  We observe that, although the court 
of appeals, in finding waiver, took 
into account Bianchi™s awareness of 
ﬁMarr™s personal and political animosityﬂ against Bianchi generally, 

441 F.3d at 1286, it did not consider Bianchi™s ignorance of Marr™s 
specific and highly prejudicial conduct at Daniels™ hearing. 
26 Spielberg, supra, 112 NLRB at 1082. 
27 Raytheon Co.
, 140 NLRB 883 (1963), petiti
on for review granted 
on other grounds 326 F.2d 471 (1st Cir. 1964). 
28 See, e.g., 
Postal Service
, 336 NLRB 1182, 1191Œ1192 (2001) (de-
clining to defer based on conflict of interest, where union president 
sabotaged grievance of employee 
based on personal hostility toward 
employee); 
Warehouse Employees Local 20408 (Dubovsky & Sons)
, 296 NLRB 396, 408Œ410 (1989) (declining to defer based on conflict 
of interest, where union that repres
ented grievants caused discharges 
being grieved); 
Tubari Ltd., 287 NLRB 1273 (1988) (declining to defer 
based on conflict of interest between
 union and grievants, and also 
finding Sec. 8(b)(1)(A) breach of DF
R), enfd. mem. 869 F.2d 590 (3d 
Cir. 1989).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  204 
defer on the basis that the pr
oceedings were not fair and 
regular.
29 The judge declined to defer based on his findings that 
the Committee did not consider the unfair labor practice 

issue and that its decision wa
s clearly repugnant to the 
purposes and policies of the Act.  We find it unnecessary 
to rely on either of those grounds.  Instead, we find de-

ferral to the Committee™s d
ecision improper on the same 
basis as our finding that Marr™s representation of Bianchi 
constituted a breach of
 the Union™s duty 
of fair represen-
tation.
30 Thus, Marr allowed his personal animosity to-
ward Bianchi to undermine his defense of Bianchi™s 
grievance by making and eliciting false or misleading 
statements, failing to present f
acts in Bianchi™s favor, and 
consistently casting blame on him to the Committee. 
D.  Did Roadway™s Discharge of Bianchi Violate 
the Act? 
Bianchi was discharged for alleged misconduct in the 
course of acting in his capacity
 as union steward.  As the 
judge correctly held, the app
licable standard for deter-
mining whether Bianchi™s discharge was unlawful is that 

set forth in 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964).  
The Court there explained that  
 [Section] 8(a)(1) is violated if it is shown that the dis-

charged employee was at the time engaged in a pro-
tected activity, that the employer knew it was such, that 

the basis of the discharge was an alleged act of miscon-
duct in the course of that activity, and that the em-
ployee was not, in fact, guilty of that misconduct. 
 Id. at 23.  The respondent employer has the burden of show-

ing that it held an honest belief that the discharged em-
ployee engaged in misconduct.  If the employer meets its 
burden, the burden shifts to the General Counsel to show 

that the employee did not, in fact, engage in the asserted 
misconduct.
31 There are no exceptions to the judge™s finding that 
Roadway met its burden of showing that it honestly be-
lieved Bianchi had engaged in misconduct.  In any event, 
the evidence amply supports 
that finding.  Roadway had 
good reason to believe that Daniels did not suffer an on-
the-job injury.  His paperwork from the hospital, which 
Roadway obtained, indicated that the injury was not 

work-related; it reflected diag
noses of chest pain, gastri-
tis, and high blood pressure; and it directed Daniels to 
                                                          
 29 Titanium Metals Corp. v. NLRB
, 392 F.3d 439, 449Œ450 (D.C. 
Cir. 2004). 
30 Accordingly, we find it unnecessa
ry to address Roadway™s excep-
tions to the judge™s reasons for declining to defer. 
31 E.g., 
Marshall Engineered Products Co., 
 351 NLRB 767, 767 
(2007). 
take an antacid and eat a lo
w-sodium diet.  Thus, when 
Bianchi submitted Daniels™ work-injury report, Roadway 
was justified in believing that Bianchi was, in its words, 
ﬁinvolved in and promot[ing] fraud and dishonesty.ﬂ 
Accordingly, the burden shifted to the General Coun-
sel to show that Bianchi did not, in fact, engage in the 
asserted misconduct.  For the 
reasons stated by the judge, 
we agree with his finding that the General Counsel met 
this burden.  The credited testimony establishes that 
Daniels told Bianchi that he 
was injured at work.  Thus, 
we adopt the judge™s findi
ng that Bianchi assisted 
Daniels in filing an on-the-job injury report that Bianchi 
believed to be truthful; and we affirm his conclusion that, 
by discharging Bianchi, Roadway violated Section 
8(a)(1).  We find it unnecessary to determine whether 

Roadway also violated Sec
tion 8(a)(3) because such a 
finding would not affect the remedy.
32 AMENDED 
CONCLUSIONS OF 
LAW 1.  Roadway Express, Inc. is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act. 
2.  International Brotherhood of Teamsters, Local 769, 
and its predecessor, International Brotherhood of Team-
sters, Local 390, are labor organizations within the mean-
ing of Section 2(5) of the Act. 
3.  Respondent Roadway Express violated Section 
8(a)(1) of the Act by discharging employee Amadeo Bi-

anchi on October 30, 2001, 
because of Bianchi™s pro-
tected activities as union steward. 
4.  Respondent International Brotherhood of Team-
sters, Local 769, and its predecessor, International Broth-
erhood of Teamsters, Local 39
0, breached its duty of fair 
representation to Amadeo Bianchi in violation of Section 
8(b)(1)(A) of the Act by representing Bianchi in connec-
tion with his grievance in bad faith. 
ORDER The National Labor Relations Board orders that 
A.  The Respondent Employer, Roadway Express, 
Inc., Miami, Florida, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 

(a) Discharging any employee because of his or her 
protected activity as union steward. 
(b) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
                                                          
 32 See 
Burnup & Sims
, 379 U.S. at 22 (ﬁWe find it unnecessary to 
reach the questions raised under § 8(a)(3
) for we are of the view that in 
the context of this record § 8(a)(1
) was plainly violated, whatever the 
employer's motive.ﬂ); 
Webco Industries
, 327 NLRB 172, 172 fn. 7 
(1998), enfd. 217 F.3d 1306 (10th Cir. 2000). 
 ROADWAY EXPRESS
, INC.  205
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Amadeo Bianchi full reinstatem
ent to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Jointly and severally with the Respondent Union, 
make Amadeo Bianchi whole 
for any loss of earnings 
and other benefits suffered as a result of the discrimina-

tion against him, in the manner set forth in the remedy 
section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful discharge of 
Amadeo Bianchi, and within
 3 days thereafter, notify 
Amadeo Bianchi in writing that this has been done and 
that his discharge will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Miami, Florida facility copies of the attached notice 
marked ﬁAppendix A.ﬂ
33  Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent Employer and 
maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since October 30, 
2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

                                                          
 33 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
testing to the steps that the Respondent has taken to 
comply. 
B.  The Respondent Union, International Brotherhood 
of Teamsters, Local 769, and its predecessor, Interna-

tional Brotherhood of Teamster
s, Local 390, their offi-
cers, agents, and re
presentatives, shall 
1.  Cease and desist from 

(a) Breaching its duty of fair representation by repre-
senting a unit employee in connection with his or her 
grievance in bad faith. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Jointly and severally with the Respondent Em-
ployer, make Amadeo Bianch
i whole for any loss of 
earnings and other benefits suffered as a result of his lack 

of fair representation, in the manner set forth in the rem-
edy section of the judge™s decision. 
(b) Within 14 days after service by the Region, post at 
its union office and all other places where notices to 
members are customarily posted,
 copies of the attached 
notice marked ﬁAppendix B.ﬂ
34  Copies of the notice, on 
forms provided by the Regional Director for Region 12, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent Union and 

maintained for 60 consecutive days in conspicuous 
places, including all places wher
e notices to members are 
customarily posted.  Reasonable steps shall be taken by 

the Respondent to ensure that 
the notices are not altered, 
defaced, or covered by any other material. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
                                                          
 34 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  206 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge any employee because of his 
or her protected activity as union steward. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights set forth above, which are guaranteed them by 
Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Amadeo Bianch
i full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL, jointly and severally with International 
Brotherhood of Teamsters, 
Local 769, and its predeces-
sor, International Brotherhood of Teamsters, Local 390, 
make Amadeo Bianchi whole 
for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, less any net interim earnings, plus in-
terest. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Am
adeo Bianchi, and 
WE WILL
, within 3 
days thereafter, notify Amadeo Bianchi in writing that 
this has been done and that his discharge will not be used 
against him in any way. 
 ROADWAY 
EXPRESS
, INC. APPENDIX B 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT breach our duty of fair representation by 
representing any of you in connection with your griev-
ance in bad faith. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of 
the rights set forth above, 
which are guaranteed you by Section 7 of the Act. 
WE WILL, jointly and severally with Roadway Express, 
Inc., make Amadeo Bianchi whole for any loss of earn-
ings and other benefits suffered as a result of his lack of 

fair representation, less any net interim earnings, plus 
interest. 
 INTERNATIONAL 
BROTHERHOOD OF 
TEAM
-STERS, LOCAL 
769,
 AND ITS 
PREDECESSOR
, INTERNATIONAL 
BROTHERHOOD OF 
TEAM-
STERS, LOCAL 390 
Christopher Zerby, Esq.,
 for the General Counsel. 
Todd A. Dawson, Esq. 
and Chris Bator, Esq. (Baker & 
Hostetler, LLP),
 for the Respondent Employer. 
Barbara Harvey, Esq. (on brief),
 for the Charging Party. 
Howard Susskind, Esq. 
and Marcus Braswell, Esq. (Sugarman 
& Susskind, P.A.),
 for the Respondent Union. 
DECISION STATEMENT OF THE 
CASE KELTNER 
W. LOCKE
, Administrative Law Judge.  Respondent 
Employer discharged a shop st
eward for conduct associated 
with his representation of another employee.  Previously, the 
steward had campaigned unsuccessf
ully against the union busi-
ness agent who assisted him in 
grieving the discharge.  The 
record establishes that Respond
ent Employer vi
olated Section 
8(a)(1) and (3) by discharging the steward, but Respondent 
Union neither breached the duty of fair representation nor vio-
lated the Act. 
Procedural History 
This case began on April 16, 2002, when the Charging Party, 
Amadeo Bianchi, filed an unfair labor practice charge against 
Roadway Express, Inc., docke
ted as Case 12ŒCAŒ22202, and a 
charge against International Br
otherhood of Teamsters, Local 
390, the predecessor to the Respondent Union named in the 
complaint.  The Board™s Regional Office docketed the charge 
against Local 390 as Case 12ŒCBŒ5002.  On July 2, 2002, the 
Charging Party amended both of those charges. 
On July 30, 2007, the Regional Director for Region 12 of the 
National Labor Relations Board issued an order consolidating 
cases, consolidated complaint, and notice of hearing (the com-
plaint).  In doing so, the Region
al Director acted on behalf of, 
and with authority delegated by, the Board™s General Counsel 
(the General Counsel or the 
government).  The Respondents 
filed timely answers. 
A hearing opened before me 
on March 24, 2008, in Miami, 
Florida, and closed on March 25,
 2008, after all parties had the 
opportunity to call witnesses and present evidence.  Thereafter, 
the parties submitted briefs. 
 ROADWAY EXPRESS
, INC.  207
Admitted Allegations 
In their answers, as amende
d at hearing, the Respondents 
admitted certain of the complaint allegations.  Based upon 
those admissions, I make the following findings. 
The unfair labor practice charges were filed, amended and 
served as alleged in complaint paragraphs 1(a), (b), (c), and (d). 
At all material times, Roadwa
y Express, Inc. (Respondent 
Roadway or Respondent Employer
) has been a Delaware cor-
poration, with its corporate office located in Akron, Ohio, and 
an office and place of business located in Miami, Florida.  At 
all material times, Respondent Roadway has been engaged in 
the transportation of industria
l, commercial, and retail goods 
throughout the United States, and between the United States 
and foreign countries. 
Respondent Roadway is an em
ployer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
therefore is subject to the Board™s jurisdiction.  Its operations 
meet the Board™s criteria for the exercise of its jurisdiction. 
At all material times, the following individuals have been 
supervisors of Respondent Road
way within the meaning of 
Section 2(11) of the Act, and its
 agents within the meaning of 
Section 2(13) of the Act;  Term
inal Manager Christopher Clark; 
City Dispatcher and Supervisor
 Lauren Finley; Terminal Op-
erations Manager Craig Henschel; Inbound Foreman William 
Jongeblood; Supervisor Craig Michael; Pickup and Delivery 
Supervisor and Safety Manager 
Bud Rowland; Labor Relations 
Manager Wilbur Williams; and 
Assistant Terminal Manager 
Michael Wilson. 
Sometime in November 2004, Local 390, International 
Brotherhood of Teamsters, merged into Local 769, Interna-
tional Brotherhood of Teamsters.  At all material times since 
November 2004, Local 769 (the Respondent Union) has been 
the successor to Local 390, with 
no alteration of the identity of 
the bargaining representative.  At all material times, the Re-
spondent Union has been a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
At all material times, Donald Marr held the position of busi-
ness agent of the Respondent Union, and was its agent within 
the meaning of Section 2(13) of the Act.  At all material times 
until on or about October 22, 2002, Geraldine Pape held the 
position of President and Business Manager of Local 390, Re-
spondent Union™s predecessor, and was Local 390™s agent 
within the meaning of Section 2(13) of the Act. 
Facts 
At all material time
s, Respondent Union or its predecessor, 
Local 390, has been the exclusiv
e bargaining representative of 
a unit of Respondent Roadway™s 
employees.  These employees 
include drivers and dock workers. 
Charging Party Amadeo Bianchi worked in the bargaining 
unit until his discharge on about October 30, 2001.  At the time 
of his discharge, Bianchi was also the chief union shop steward, 
a position he had held since 1984. 
On five occasions, Bianchi ran unsuccessfully for higher un-
ion office.  Three times, he ran for president, and twice for 
delegate.  In campaigning for un
ion office, candidates grouped 
themselves into ﬁslates.ﬂ  Bianchi ran as part of the ﬁslateﬂ 
which opposed the incumbent candidates. 
Respondent discharged Bianchi 
and another employee, Isaah 
Daniels, at the same time, and as
 a result of events involving 
both of them.  These events are crucial to the outcome of this 
case and therefore should be examined carefully.  At the outset, 
determining what happened requir
es an assessment of witness 
credibility. 
My observations of the witnesse
s lead me to conclude that 
Daniels™ testimony is most reliable.  Where Daniels™ testimony 
conflicts with that of other witnesses, I credit Daniels.  Like-
wise, I conclude that Bianchi™s testimony merits trust.  The 
following summary of events relies on the credited testimony of 
Daniels and Bianchi. 
On October 12, 2001, Daniels wa
s working the night shift.  
He experienced chest pain which 
he then believed to be heart-
burn. Daniels told his supervisor, Craig Henschel, about the dis-
comfort, and Henschel gave him some antacid.  When the pain 
continued, Daniels told Henschel
 that he couldn™t work, and 
Henschel sent him home. 
The next day, Daniels became concerned about the chest 
pain and went to a fire station, where a paramedic or emer-
gency medical technician performed an electrocardiogram and 
concluded that Daniels was not having a heart attack.  How-
ever, when he continued to experience pain, Daniels went to a 
hospital emergency room
, where he complained of chest pain 
radiating to the back.  The hospital admitted him on October 
13, 2008, and discharged him the next day. 
Daniels testified that, while at the hospital, a physician told 
him that he had a ﬁseverely pulled muscleﬂ over his heart.  
However, the hospital discharge summary lists the following 
diagnoses:  (1) chest pain, (2) gastritis, (3) high blood pressure. 
Even though the discharge summary does not mention a 
pulled muscle, it doesn™t exclude the possibility that a physician 
who examined Daniels made such a statement.  Moreover, only 
the discharge summary, and not Daniels™ entire ﬁchart,ﬂ is in 
evidence.  As stated above, my observations of Daniels lead me 

to conclude that he is a trustw
orthy witness.  Accordingly, I 
conclude that a physician did tell him that a pulled muscle 
caused his chest pain. 
Daniels telephoned Henschel from the hospital and told him 
that a pulled muscle, rather than 
heartburn, had caused the pain.  
However, Daniels testified that he ﬁdidn™t go into a whole lot of 
detailﬂ because Henschel was busy. 
The hospital discharged Daniel
s on October 14, 2001, but he 
did not return to work.  Acco
rding to Daniels, he telephoned 
Business Agent Marr 3 or 4 days later. 
ﬁI told him,ﬂ Daniels testified, ﬁthat I worked on the 12th and 
I got injured and I was out of work for several days and I was in 
the hospital for two days.ﬂ 
According to Daniels, Marr aske
d if he had filled out an in-
jury report.  When Daniels answered that he had not, Marr said 
that it was too late. 
Marr™s testimony about this conve
rsation differs.  In Marr™s 
version, he asked Daniels whet
her ﬁit had happened at workﬂ 
and Daniels had replied that 
he didn™t know.  As discussed 
above, my observations of the witnesses lead me to place con-
siderable trust in Daniels™ te
stimony.  Additional reasons per-
suade me that Marr™s testimony, 
quoted above, is not so reli-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  208 
able. 
The General Counsel asked Marr if he told Daniels that 
Terminal Manager Chris Clark 
would get ﬁpissed offﬂ if 
Daniels filed an on-the-job injury report.  Marr™s response did 
not answer the question, so the 
General Counsel asked it again.  
Marr™s reply again ignored the 
question, which the General 
Counsel then asked for the third time.  Marr answered:  ﬁI don™t 
recall telling him that at that conversation, no.  I think that was 
his statement, not mine.ﬂ 
Marr™s failure to provide a responsive answer, twice, does 
not foster confidence in his testimony.  Moreover, this instance 
wasn™t the only time that Ma
rr sidestepped the question. 
Because of litigation unrelated to the Act, a court-appointed 
master supervised the Union™s internal election process in 2001.  
At one point, Marr complained to the master that Bianchi had 
engaged in improper campaigning. 
 Ultimately, after an inves-
tigation, the master rejected this complaint.  The master™s report 
concluded that Marr had ﬁmisre
presented the practice permit-
ting campaigning and thereby misled the protestor into pursu-
ing this protest.ﬂ  During Marr™s
 testimony, the General Coun-
sel questioned him about the master™s report: 
 Q.  B
Y MR. ZERBY:  Well, isn™t it true that the investi-
gative officer stated that you misrepresented the practices? 
A.  The practice under the guidelines, you could not 
campaign in the Employer™s break room. 
Q.  Isn™t it true though that 
the investigator concluded 
that you misrepresented that practice? 
A.  He practiced in the break room. 
Q.  My question again is isn™t it true that the investiga-
tor concluded that you misrepresented that practice permit-
ting campaigning? 
A.  MisrepresentŒŒthe pr
actice was you could only 
campaign in parking lots, not in
 a break room.  That™s why 
I filed the charge. 
Q.  Isn™t it true that the investigator concluded that 
when you filed the charge, you misrepresented the prac-
tice? 
A.  He could have, but the practice was you could not 
campaign in break rooms.  That™s why I filed the charge. 
 The nonresponsiveness of Marr™s answers concerns me.  Addi-
tionally, another portion of Marr™s
 testimony raises further 
concerns about his credibility.  That testimony will be exam-
ined later in this decision, af
ter some discussion necessary to 
place it in context.  
The concerns about Marr™s tes
timony lead me to conclude 
that it is not as reliable as that of Daniels and Bianchi.  Credit-
ing Daniels, I find that he did te
ll Marr that he had been injured 
at work.  
Based on Daniels™ testimony, I also find that Marr told 
Daniels that it was too late to f
ile an injury report and advised 
Daniels to fill out a lost time claim form.  (Daniels explained 
that employees used this form fo
r off-duty injuries.  The form is 
an application for benefits provi
ded by the Union, and not an 
application for workers™ compensation.) 
Daniels™ telephone conversati
on with Marr took place on Oc-
tober 17 or 18, 2001.  About a day 
later, Daniels participated in 
a ﬁthree-wayﬂ telephone conver
sation with Charging Party 
Bianchi and another Roadway employee, Shawn Becker, who 
initiated the call. 
During this conversation, Daniel
s mentioned that he had got-
ten hurt at work.  Bianchi replied that if he had gotten hurt at 
work, then he should fill out an injury report, that is, a workers™ 
compensation claim form, rather than seeking the lost time 
benefits provided by the Union. 
Because the outcome of the unfair labor practice case against 
Roadway turns on what Daniels said to Bianchi and on how 
Bianchi replied, the credibility 
of these two witnesses becomes 
crucial.  Therefore, it is appropriate to examine the relevant 
evidence carefully. 
Only three personsŠBecker, Daniels, and BianchiŠheard 
what was said during this tele
phone conversation, and Becker 
didn™t hear all of it.  (When the ﬁcall waitingﬂ feature alerted 
Becker that someone else was 
telephoning him, he switched to 
the incoming call.)  However, all of the testimony paints a con-
sistent picture of what Daniels told Bianchi and what Bianchi 
said in response. 
Daniels testified that he told Bianchi that ﬁI worked at night 
and I got injured.ﬂ  According to Bianchi, Daniels reported that 
he had telephoned Terminal Op
erations Manager Henschel 
from the hospital and reported that ﬁhe had a pulled muscle 
over his heart and he got hurt at work.ﬂ 
Becker testified that ﬁDaniels explained to Amadeo [Bian-
chi] about how he pulled the mu
scle in his heart.ﬂ  Although 
this testimony doesn™
t specifically quote Daniels as saying that 
he pulled the muscle while on the job, Becker then quoted Bi-
anchi as saying ﬁif you get injured 
at work. . . .ﬂ  Such a reply 
would seem unlikely if Daniels 
had not, in fact, told Bianchi 
that the injury occurred while working. 
In sum, the testimony of all three witnesses to this conversa-
tion supports the conclusion that Daniels told Bianchi he had 
been injured at work.  I so find. 
According to Daniels, Bianchi replied by saying ﬁthat if I got 
injured, I should fill out an injury
 report.ﬂ  Bianchi testified that 
he told Daniels ﬁIf you got hurt at work, you have to file an on-
the-job claim, Comp claim.ﬂ 
Becker did not hear this part of the conversation.  He had 
switched to the incoming call after Bianchi said ﬁif you get 
injured at work.ﬂ 
As stated above, my observation
s of the witnesses persuade 
me that Daniels testified reliab
ly.  Moreover, nothing in Bian-
chi™s demeanor suggested that he was not telling the truth.  
Crediting Daniels and Bianchi, I find that Bianchi did tell 
Daniels that if he suffered an injury at work, he should file an 
on-the-job injury report. 
During this conversation, Dani
els described the conversation 
he had with Business Agent Marr, who had told Daniels he 
should file for the Union™s lost
-time benefit rather than for 
workers™ compensation.  Crediting Bianchi™s testimony, I find 
that Bianchi replied to Daniels by saying that if he actually had 
gotten hurt at work, it would defraud ﬁCentral Statesﬂ (the Un-
ion™s fund) to file for the lost-time benefit. 
No evidence indicates that, during this telephone conversa-
tion, Daniels and Bianchi discussed filing a fraudulent workers™ 
compensation claim.  The record does not establish that Daniels 
and Bianchi engaged in such collusion at any time.  Certainly, 
 ROADWAY EXPRESS
, INC.  209
no witness testified that he overhead Daniels and Bianchi plot-
ting to defraud the workers™ compensation fund. 
It may be noted that during the lawsuit in Federal district 
court, witnesses testified about 
these same events both in pre-
trial depositions and from the 
witness stand during the trial 
itself.  If the discovery and testim
ony in that case had revealed 
any evidence that Daniels and Bianchi had plotted to defraud 
workers™ compensation, almost certainly that evidence would 
have been offered into the record here. 
In the absence of such evidence, I will not presume that 
Daniels and Bianchi ever collaborated in an attempt to defraud 
workers™ compensation.  Rather, I find that they did not. 
After Daniels unsuccessfully reque
sted the form used to re-
port an on-the-job injury, Bianchi obtained the form and gave it 
to him.  Bianchi also was present when Daniels completed the 
form and answered Daniels™ que
stions about the proper way to 
fill it out.  I find that in doing so, Bianchi was acting in his 
capacity of chief union shop steward. 
At one point, Daniels asked Bian
chi what date he should put 
on the form.  It appears that Bianchi understood Daniels to be 
asking ﬁwhat date should I put down the injury happened?ﬂ  
Bianchi replied that Daniels should put down the date of the 
injury. 
The ﬁdate of the injuryﬂŠor, more exactly, the date Daniels 
believed that he sustained th
e injuryŠwas October 12, 2001, 
when chest pain caused him to leave work early.  However, 
Daniels dated the form itself ﬁ10/12/01,ﬂ thereby indicating 
incorrectly that he had signed the form on the date of the sup-
posed injury. 
Daniels testified that doing so was a mistake.  Besides 
Daniels™ demeanor, another reason 
leads me to credit this tes-
timony.  Daniels™ birthday is 
October 12, 1967.  However, on 
that part of the form for ﬁdate of birth,ﬂ Daniels wrote 
ﬁ10/12/01ﬂ rather than ﬁ10/12/
67.ﬂ  Daniels obviously had no 
reason to lie about his birth date.  Therefore, the incorrect birth 
date would appear to be further 
evidence of Daniels™ confusion. 
Moreover, it may be noted that 
after Daniels™ discharge, he 
testified before a grievance reso
lution panel that he had made a 
mistake when he dated the form.  The panel reinstated Daniels.  
Although the panel did not explai
n its reasons for doing so, it 
would appear unlikely for the panel to have restored Daniels™ 
employment if the panel memb
ers had disbelieved his testi-mony.  Stated another way, if 
the panel members had rejected 
Daniels™ testimony that he had ma
de a mistake, they necessarily 
would have concluded that he
 had lied on the form, which 
would constitute fraud.  In those circumstances, it seems quite 
improbable that the panel would have ruled in his favor. 
In any event, crediting Daniels, I conclude that he simply 
erred when he dated the form 
October 12, 2001.  Management, 
however, viewed the incorrect date as evidence that Daniels 
was trying to conceal the 10-day period which had elapsed 
between the claimed injury and the time he reported it. 
On October 30, 2001, Respon
dent Roadway terminated 
Daniels™ employment.  The discharge notice gave the following 
reason:  ﬁAn act of dishonest
y with fraud in reporting a per-
sonal illness or injury as an on-the-job injury and completing 
injury documents on 10/22/01.  For the above, you are hereby 
discharged.ﬂ 
At the same time it fired Daniels, Roadway also terminated 
Bianchi™s employment.  The Oc
tober 30, 2001 discharge notice 
provided this explanation: 
 YOU VIOLATED OUR POLICY (OR CONTRACT) BY: 
 Your act of dishonesty, being involved in and promoting 

fraud by reporting a personal illness or injury as an on-the-job 
injury.  On-the-job injury documents were completed on 
10/22/01.  For the above, you are hereby discharged. 
 Both Daniels and Bianchi filed grievances.  Under the estab-
lished grievance procedure, mana
gement answers the grievance 
in writing.  Terminal Manage
r Christopher Clark™s answer to 
Bianchi™s grievance stated, in pertinent part, as follows: 
 On the evening of 10/18/01 Bianchi called a laid off employee 
(Gerome Daniels) that was off due to a personal medical con-
dition as of 10/12/01.  Bianchi said Shawn Becker (a laid off 
employee) called Gerome [Daniels] on an issue not related to 
Gerome™s medical condition.  Gerome had been off work 
since he took himself out of service on 10/12/01 at 01:15 AM 
(he started at 0001, 10/12/01).
  Gerome had what he called 
ﬁheartburn.ﬂ  Gerome checke
d himself into North Shore 
Medical Center on his wife™s Cigna Insurance on Saturday, 
10/13/01 at 1438 PM.  The notati
on on the bottom of this ex-
hibit shows Accident Work Related: NO (exhibit 1).   During 
this conversation Bianchi told Gerome not to go to the Union 
Hall on Friday 10/19/01 and co
mplete Central States Lost 
Time Benefit forms as Gerome was advised to do by Don 
Marr (390 Business Agent).  Bianchi told Gerome to fill out 
on[-]the[-]job injury forms at Roadway on the next day.  
Gerome called at approximately 11:30 AM 10/19/01.  
Gerome talked with Bud Rowland (Personnel Manager) and 
Mike Wilson (A.T.M.).  [Assistant terminal manager] 
Gerome told them both that he wanted them to fax the injury 
report to the union hall.  Mike and Bud told him they could 
not fax it and to come to Roadway to fill out the forms.  
Gerome did not come in 10/19/01 to fill out the forms.  
Gerome showed up on Saturday, 10/20/01 at 11:30 AM.  I 
happened to be here and after finding out he did not show up 
10/19/01 as instructed, I instructed him to come back Mon-
day, 10/22/01 to see Bud Rowland (Bud had all pertinent in-
formation concerning Gerome™s last night worked).  I would 
have completed the forms at this time but I did not know 
where Bud™s information was. 
 Gerome said he would. 
On 10/22/01 at 0545 AM, A. Bianchi asked City Dis-
patcher, Lauren Finley, for an injury packet for Gerome 
Daniels.  Lauren gave him th
e injury packet (Exhibit G).  
At approximately 0615 AM, 
10/22/01, A. Bianchi handed 
the injury packet to Craig Michael (Driver Superinten-
dent), (Exhibit H).  Craig had just walked through the door 
moments earlier and did not know the history.  Craig put 
this on Bud™s desk.  Bud came in at 0730 AM, 10/22/01.  
He opened the packet to find it had not been completed 
properly and the supervisor™s 
report was not completed at 
all (this would have been 
done if Gerome would have 
come in to see Bud as he was instructed to do by the TM, 
Chris Clark).  After reviewing the employee™s injury re-
port, Bud saw that Gerome had put the date on the bottom 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  210 
of the form as 10/12/01, not
 10/22/01.  Gerome completed 
the form on 10/22/01 not 10/12/01.  After a phone call 
from Gerome, it was determined that A. Bianchi told 
Gerome to put the date of 10/12/01 on the forms instead of 
10/22/01. As per Exhibits D, E, I, J1, 
J2 and K, it is clear A. Bi-
anchi told Gerome to date the injury form the wrong date.  
This would make the injury appear to have been reported 
on 10/12/01 and not a later date.  
It appears that if Gerome 
had the intention to report this medical condition, he 
would have done so Saturday, Sunday, Monday, Tuesday, 
Wednesday or Thursday.  It was not until he was told by 
A. Bianchi not to fill out Ce
ntral States Lost Time forms 
but rather to file an injury form with Roadway Express 
that Gerome called Roadway to fill out the forms. 
 Respondent Roadway denied both Bianchi™s grievance and 
Daniels™ grievance at this initial level.  The contractual griev-
ance procedure provides for a hearing before a joint area griev-
ance committee, consisting of two Union and two management 
members from trucking companies 
with which the Union has a 
collective-bargaini
ng relationship. 
The joint area grievance co
mmittee conducts 
a hearing at 
which the grievant and representatives of the Union and man-
agement have the right to participate.  The committee considers 
testimony given during the heari
ng, documentary evidence, and 
the arguments of the parties.  The committee members meet in 
private and then issue a decision which sustains or denies the 
grievance.  The decision does not include any explanation for 
the committee™s action. 
The collective-bargaining agreement provides that the joint 
area grievance committee™s actions are final and binding, with 
one exception.  If the committee deadlocks on a discharge or 
suspension grievance, then a ﬁr
egional arbitration panelﬂ de-
cides the matter.  That exception, however, is not relevant here 
because the joint area grievance committee did not deadlock. 
On November 13, 2001, the committee heard Daniels™ griev-
ance and held in his favor.  The next day, the committee, con-
sisting of the same four individua
ls, heard Bianchi™s grievance.  
At the outset of the hearing, 
Labor Relations Manager Wilbur 
Williams described why Roadway had discharged Bianchi.  He 
stated, in pertinent part, as follows: 
 [Mr.] Bianchi asked City Dispatch
er, Lauren Finley, for an in-
jury packet for Gerome Daniels.  At 05:15 a.m., on October 
22nd, 2001, Mr. Bianchi handed the completed injury packet 
to Craig Michael, the Driver Superintendent.  The date on the 
bottom of the form is October 12th, 2001, not October 22nd, 
2001.  After a phone call from Ge
rome, it was determined that 
Bianchi told Gerome to put the date of October 12th, 2001 on 
the form, instead of October 22nd, 2001.  As the chief stew-
ard, Mr. Bianchi, through his collusion, was involved in and 
promoted fraud and dishonesty with coercion in deceiving the 
Company. 
 Although Williams then quoted the explanation provided to 
Bianchi in the discharge letter, he did not explain why Respon-
dent accused Bianchi of promoting fraud and dishonesty ﬁwith 
coercion.ﬂ  The record does not indicate that Bianchi engaged 
in any coercive conduct. 
As noted above, the committee consisted of the same four 
individuals who had sustained Da
niels™ grievance the day be-
fore.  However, the committee denied Bianchi™s grievance.  It 
provided no explanation for this decision. 
Bianchi sued both Roadway and the Union under Section 
301 of the Labor-Management Rela
tions Act, alleging that 
Roadway had discharged him unlawfully and that the Union 
had failed to represent him fairly.  At the trial level, the jury 
returned a verdict in Bianchi™s favor. 
However, the United States Court of Appeals for the 11th 
Circuit reversed.  It held that 
Bianchi had waived his right to 
contest the fairness of the Union™s representation because, at 
the close of the grievance heari
ng, he had stated that he be-
lieved the Union™s business agent had represented him ﬁprop-
erly and fairly.ﬂ  The Court™s decision had the effect of denying 
Bianchi™s claims against both Roadway and the Union. 
The Effect of Other Proceedings 
I.  THE GRIEVANCE PROCEEDINGS
 Respondents raise a number of defe
nses related to the princi-
ples of collateral estoppel and 
res judicata. They
 can be summa-
rized as follows:  The Charging Party already has had at least 
two bites at the apple and he shouldn™t be allowed a third. 
One of those ﬁbitesﬂ involved filing a grievance concerning 
his discharge and participating in
 the hearing, described above, 
on November 14, 2001.  Respondent
s urge that the Board defer 
to the panel™s decision denying the grievance. 
The Board strongly favors deferral to arbitration as a means 
of encouraging parties to vol
untarily resolve unfair labor prac-
tice issues.  
Kvaerner Philadelphia Shipyard, Inc.
, 347 NLRB 
390, 391 (2006), citing 
Olin Corp.
, 268 NLRB 573, 574 (1984); 
Aramark Services, 344 NLRB 549, 550 (2005).  The Board 
similarly defers to the grievance resolution decision reached by 
a joint committee such as the one which heard Bianchi™s griev-
ance in the present case.  
United Parcel Service
, 274 NLRB 
667 (1985).  Accordingly, in deciding whether the joint com-
mittee™s decision merits deferral, I will apply the same deferral 
standards the Board applies to the awards of arbitrators. 
The party opposing deferral has the burden of showing that 
deferral is inappropriate.  
Turner Construction Co.
, 339 NLRB 451 (2003).  This burden is a heavy one.  
Kvaerner Philadel-
phia Shipyard
, above. The Board has defined four criteria for determining whether 
deferral is appropriate.  The pa
rty opposing deferral must show 
that at least one of these criteria has not been met.  The criteria 
are as follows: 
 1. The arbitral proceedings appear to have been fair 
and regular. 
2. All parties have agreed to be bound. 
3. The arbitrator™s decision is not ﬁclearly repugnantﬂ 
to the purposes and policies of the Act. 
4. The arbitrator must have considered the unfair labor 
practice issue which is before the Board. 
 Motor Convoy, Inc.
, 303 NLRB 135 (1981), citing 
Spielberg 
Mfg. Co.
, 112 NLRB 1080 (1955), and Raytheon Co.
, 140 211 
NLRB 883 (1963). 
 ROADWAY EXPRESS
, INC.  211
1.  The first two criteria 
At the outset, it may be noted 
that the words ﬁfair and regu-
larﬂ in the first criterion refer to the grievance 
proceedings rather than to the result.  Applying this standard therefore does 
not involve deciding whether the 
outcome was ﬁfairﬂ or just.  
Rather, the criterion focuses on the procedure. 
Bianchi attended the proceeding and had the opportunity to 
speak and present evidence.  Indeed, it is clear that he played a 
significant role in making sure
 that his union representative 
presented the evidence in the manner he wanted.  The record 
does not reveal any manifest pro
cedural unfairness.  Moreover, 
the proceeding was ﬁregularﬂ in the sense that the collective-
bargaining agreement established this forum and Bianchi™s 
hearing did not differ procedural
ly from those of other griev-
ants.  I conclude that the proc
eeding satisfies the ﬁfair and regu-
larﬂ requirement. 
As already noted, the collective-bargaining agreement estab-
lished this procedure for resolvin
g grievances.  Accordingly, all 
parties agreed to be bound.  I conclude that the second criterion 
has been satisfied.  
Whether the grievance committee™s decision satisfied the 
third and fourth criteria will be 
discussed at some length below.  
Before applying these criteria to the facts, however, it may be 
helpful to describe them in greater detail. 
To meet the third criterion, an arbitrator™s award must not be 
ﬁclearly repugnantﬂ to the purposes and policies of the Act.  An 
arbitrator™s decision is not ﬁcle
arly repugnantﬂ to the purposes 
and policies of the Act if it is ﬁsusceptibleﬂ to an interpretation 
which is consistent with the Act. 
If Board precedent exists that s
upports an arbitrator™s deci-
sion, it cannot be said that the 
decision falls outside the broad 
parameters of the Act.  Thus, 
such a decision is not palpably 
wrong or clearly repugnant to the Act, even if other Board 
precedent is arguably contrary to the arbitral decision.  
Kvaerner Philadelphia Shipyard
, above, citing 
Marty Gut-macher, Inc.
, 267 NLRB 528, 528Œ533 (1983). 
The Board has interpreted its fourth criterionŠthat the arbi-
trator must have considered the unfair labor practice issueŠto 
allow deferral even in some cases where the arbitrator made no 
mention of the alleged unfair labor
 practice.  It suffices if the 
contractual issue decided by the ar
bitrator is ﬁfactually parallelﬂ 
to the unfair labor practice issue. 
Nationsway Transport Ser-
vice
, 327 NLRB 1033 (1999).  The arbitrator also must have 
been ﬁpresented generallyﬂ with the facts relevant to resolving 
the unfair labor practice.  
Motor Convey, Inc.
, above. 
2.  Was the grievance 
decision ﬁpalpably wrongﬂ? 
In determining whether the area grievance committee™s deci-
sion was ﬁpalpably wrongﬂ and ﬁc
learly repugnant to the pur-
poses and policies of the Act,ﬂ 
it should be noted that Respon-
dent discharged Bianchi for his ac
tions as the Union™s steward.  
Thus, Labor Relations Manager Williams told the joint griev-
ance committee that Bianchi had requested the ﬁinjury packetﬂ 
for Daniels and that ﬁit was determined that Bianchi told 
Gerome to put the date of 
October 12th, 2001 on the form, 
instead of October 22nd, 2001.ﬂ 
Bianchi took both of these actionsŠobtaining the injury 
form and advising Daniels on ho
w to complete itŠin his capac-
ity as union steward.  The actio
ns had nothing to do with Bian-
chi™s responsibilities 
as an employee
 and Bianchi had nothing 
to gain by taking them.  Thus
, the reasons Respondent cited for 
discharging Bianchi solely co
ncerned his concerted union ac-
tivities.  Indeed, in the Res
pondent™s opening statement to the 
joint grievance committee, Williams identified Bianchi as a 
steward: 
 [T]he chief steward, Mr. Bianchi, through his collusion, was 

involved in and promoted fraud and dishonesty with coercion 
in deceiving the Company. 
 Bianchi™s duties as union steward clearly constitute con-
certed activity protected by the Ac
t.  There is no apparent rea-
son for Labor Relations Manager Williams to identify Bianchi 
as chief union steward unless he wished the grievance commit-
tee to consider that fact in deciding the outcome of the griev-
ance.  Moreover, it appears that the grievance committee not 
only considered Bianchi™s status as steward, but held it against 
him. Roadway had discharged Daniel
s for ﬁAn act of dishonesty 
with fraud in reporting a personal illness or injury as an on-the-
job injury,ﬂ and had discharged 
Bianchi for assisting Daniels.  
However, the grievance committee had 
sustained Daniels™ 
grievance, which implicitly rejected the assertion that Daniels 

had been engaged in fraud and dishonesty. 
The next day, the same committee upheld the discharge of 
Bianchi, whom Respondent had 
fired for ﬁpromoting fraud and 
dishonestyﬂ and for ﬁcollusionﬂ w
ith Daniels.  If both Daniels 
and Bianchi had 
colluded in fraud, then they would have been 
equally guilty.  However, with
out explanation, the committee 
found that Bianchi™s conduct warranted discharge but that 
Daniels™ did not. 
The only apparent difference between Daniels and Bianchi is 
that Bianchi was chief union steward and engaged in protected 
activity.  The committee clearly knew about this difference 
because, as noted above, Roadway™s argument to the committee 
mentioned that Bianchi was chief steward.  If the grievance 
committee had another reason, unrel
ated to Bianchi™s protected 
activities, for treating him more hars
hly, it could have said so.  
It did not. 
The Board has held that an arbitral decision is not ﬁclearly 
repugnantﬂ if it is ﬁsusceptible to
 an interpretation consistent 
with the Act.ﬂ  
Olin, above, 268 NLRB at 574.  Therefore, I 
must ascertain whether the grievance committee could have 
treated Bianchi more harshly th
an Daniels for any reason unre-
lated to Bianchi™s protected activity. 
Here, it is difficult to weigh whether the grievance commit-
tee™s decision is ﬁsusceptible to an interpretation consistent 
with the Actﬂ because the committee offered no explanation for 
its decision and, accordingly, there is nothing to interpret ex-
cept the one-sentence ruling.  Moreover, the committee™s rea-
soning is not self-evident.  Indeed
, it is next to impossible to 
infer the committee™s reasoning from the results because the 
committee reached conflicting decisions in the Bianchi and 
Daniels cases. 
If the committee™s actionŠupholding the discharge of the 
union steward but reversing the discharge of another employee 
for essentially the same conductŠcan be interpreted in a man-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  212 
ner consistent with the Act, such an interpretation eludes me.  
The present record certainly doesn™t suggest such a nondis-
criminatory reason.  In sum, I conclude that the grievance 
committee™s decision is palpably wrong and clearly  repugnant 
to the purposes of the Act. 
3.  Did the grievance committee consider the 
unfair labor practice? 
A provision in the collective-ba
rgaining agreement prohibits 
discrimination against an employee
 because of union activities.  
Specifically, article 21 states, in pertinent part: 
 Any employee, member of the Union, acting in any official 

capacity whatsoever shall not be discriminated against for 

his/her acts as such officer of the Union so long as such acts 
do not interfere with the conduc
t of the Employer™s business, 
nor shall there be any discrimination against any employee 
because of Union membership or activity. 
 However, the Union did not invoke, cite, or otherwise refer 
to this contract language either 
in the grievance itself or during 
the proceeding before the grievance committee.  The record 
does not suggest that the Union ever argued that Respondent 
Roadway had discriminated agains
t Bianchi because of his acts 
as union steward.  Similarly, no
thing indicates that the griev-
ance committee considered this issue. 
In other respects, the record doe
s not establish that the griev-
ance committee considered any issue factually parallel to the 
unfair labor practice issue.  The Union argued that Bianchi had 
not acted dishonestly but it made
 essentially the same argument 
in Daniels™ case, and Daniels 
was not a union steward.  The 
grievance committee had no reason to consider Bianchi™s status 
as a steward or the protected nature of his activity because the 
Union did not invoke the contractual language quoted above or 
argue that Bianchi™s conduct was 
entitled to its protection. 
Accordingly, I conclude that the grievance committee did not 
consider the unfair labor practice issue.  Therefore, its decision 
is not entitled to deferral. 
For the above reasons, I have concluded that deferral to the 
joint grievance committee™s decisi
on is not appropriate.  There-
fore, I proceed to the merits of the case. 
As discussed below, the credited evidence establishes that 
Respondent Roadway discharged Bianchi because of Bianchi™s 
protected activities as union shop 
steward.  This finding affords 
an additional reason not to defer to the grievance resolution 
process.  Where the precipitating event leading to an em-
ployee™s termination is the employee™s protected activity, the 
Board considers deferral inappropriate.  
Mobil Oil Exploration 
& Producing, U.S.
, 325 NLRB 176 (1997).
1                                                           
 1 It may be noted that the General Counsel™s brief offers a further 
reason for denying deferral:  ﬁIn 
Kansas Meat Packers
, 198 NLRB 543, 
544 fn. 5 (1972), the Board concluded 
that deferral to arbitration would 
be repugnant to the purposes of the Act because it would relegate the 
alleged discriminatees to an arbitr
al process authorized, administered 
and invoked entirely by parties hostile to their interests.ﬂ  For the fol-

lowing reason, however, I believe that
 the cited case is not apposite. 
The 
Kansas Meat Packers
 case (also known as 
Aristo Foods
) in-
volved a question of prearbitration deferral under 
Collyer Insulated 
Wire
, 192 NLRB 837 (1971), rather than the postaward 
Spielberg
 de-
ferral sought here.  Because the grie
vance proceeding already has taken 
II.  THE LAWSUIT
 As noted above, Bianchi filed 
a Federal lawsuit against the 
Employer and the Union and prevai
led at the trial level.  How-
ever, the United States Court of Appeals for the 11th Circuit 
held that Bianchi had waived his 
right to contest the fairness of 
the grievance proceeding and reversed.  Here, I must determine 
whether the court of appeals™ decision precludes any part of the 
present litigation.  For the reasons discussed below, I conclude 
that it does not. 
When it reversed the trial court™s judgment in favor of Bian-
chi, the court of appeals did not delve into the facts considered 
by the jury.  Rather, it focused on an answer Bianchi provided 

in response to a question by a member of the joint committee 
which heard his grievance.  Af
ter both sides had presented evi-
dence to the committee, but before the committee issued its 
decision, one of the committee members, Pete Webb, asked the 
grievant two customary questions. 
 The transcript of the griev-
ance hearing reports the exchange as follows: 
 WEBB:  Any further questions?  Mr. Bianchi, there™s 
two (2) questions that we ask at
 the end of the case.  First 
(1st) of all, do you feel that you™ve had an opportunity to 
say everything and present every piece of evidence that 
needs to be entered on your behalf? 
BIANCHI:  Once again I wish I would have been more 
and I didn™t know about what, reading the same thing into 
the, for these A, B, C, D, and F, up to L and have Gerome 
in here to ask the questions.  I was un, unprepared for that 
and I should have been more prepared.  But other than 
that, I presented anything that I could. 
WEBB:   So your answer is yes? 
BIANCHI:  Yes. WEBB:  Secondly, do you feel that the Local Union has 
represented you properly and fully? 
BIANCHI:  I believe Don Marr represented me properly 
and fully. 
 The court of appeals held that Bianchi™s wordsŠﬁI believe 
Don Marr represented me properly and fullyﬂŠconstituted a 
waiver of his right to contest the quality of the representation in 
the Section 301 lawsuit.  For that reason, it reversed the judg-
ment. 
Here, for a simple reason, I need not go into an elaborate 
comparison of the court™s standards for finding a waiver with 
the Board™s standards for finding a waiver.  The simple reason 
is this:  Bianchi did not possess any authority to waive the 
Board™s rightŠmore exactly the General Counsel™s rightŠto 
prosecute the unfair labor practice cases. 
By analogy, the relationship of tort law to criminal law illus-
trates why Bianchi did not possess authority to waive the gov-
ernment™s right to prosecute.  Suppose, for example, that person 
A commits a battery on person B. 
 Suppose further that person 
B calls the police, resulting in person A™s arrest, and also sues 
A in civil court.  The battery constitutes both a crime and a tort. 
As the plaintiff in the civil 
action, person B can waive his 
right to pursue the tort claim or 
otherwise bring the litigation to 
                                                                                            
 place, what happened there is a matt
er of established fact which can 
and should be evaluated under the 
Spielberg standards.  ROADWAY EXPRESS
, INC.  213
an end.  However, he does not 
have a similar right to control 
the criminal case.  Certainly, person B may try to persuade the 
prosecuting attorney to drop the charge, but the prosecuting 
attorney has a duty to act on behalf of the citizenry to preserve 
the public peace.  Exercising pros
ecutorial discretion, she could 
decide that the public will not suffer significant harm if she 
drops the charge; she also could decide that it would serve the 
public interest to continue the prosecution, even over the vic-
tim™s objection. 
Analogously, a union™s breach of the duty of fair representa-
tion may create a civil cause of action and also constitute an 
unfair labor practice violation of
 the National Labor Relations 
Act.  In the civil action, the plaintiff may waive his right to 
proceed, but he cannot control whether the prosecutorŠthe 
Board™s General CounselŠdecides that the public interest re-
quires litigation of the unfair labor practice. 
It should be stressed that the difference between the plain-
tiff™s personal cause of action in the Section 301 suit and the 
unfair labor practice is not merely a theoretical or academic 
matter.  Rather, Congress has committed to the Board and its 
General Counsel exclusive responsibility to make sure that the 
statutory system of collective re
presentation actually functions 
in the workplace. 
An employer™s discharge of a union steward because he ex-
ercised statutory rights isn™t just
 a private matter between the 
company and the employee.  Rather, such an unlawful action 
harms other bargaining unit employ
ees.  In fact, it causes three 
different kinds of harm. 
First, the unlawful discharge of the shop steward deprives 
the employees of representation by the person they had de-
signed, through their union, to be their closest and most imme-
diately accessible adviser and 
spokesman.  Second, the unlaw-
ful discharge also discourages
 other employees from being 
willing to serve as union steward.  Third, until remedied, the 
unfair labor practice potentially chills every steward™s willing-
ness to discharge his duties cons
cientiously and assertively. 
The court of appeals reversed the district court™s judgment in 
Bianchi™s Section 301 lawsuit without ever reaching the pivotal 
issue in the present 8(a)(1) and (3) case, namely, whether Re-
spondent Employer discharged 
Steward Bianchi unlawfully.  
For that reason alone, it would be
 inappropriate to defer to the 
court™s 8(a)(1) and (3) findings.  There 
were no
 8(a)(1) and (3) 
findings. Because of its holding that Bianchi had waived the right to 
challenge the fairness of the Union™s representation of him 
before the joint committee, the court of appeals necessarily 
never reached any issue concerning the propriety of the em-
ployer™s action.  Thus, it never considered whether the dis-
charge met, or failed to meet, 
the standards established through 
collective bargaining. Moreover, it could not have reached, in any event, the issue 
of whether Bianchi™s discharge violated the National Labor 
Relations Act.  Bianchi™s Sectio
n 301 lawsuit did not raise this 
issue, the court did not have ju
risdiction to decide it, and nei-
ther the Board nor its General C
ounsel appeared as a party in 
that action. 
Accordingly, I conclude that th
e court™s dismissal of the Sec-
tion 301 lawsuit does not preclude the present unfair labor prac-
tice litigation. 
The complaint in this case alleges that Respondent Employer 
discharged Bianchi in violation of
 Section 8(a)(1) and (3), but it 
also alleges, in part, that Resp
ondent Union breached its ﬁduty 
of fair representationﬂ and thereby violated Section 8(b)(1)(A) 
of the Act.  It might be argued that, although the Court lacked 
jurisdiction to decide the 8(a)(1) and (3) allegations, it nonethe-
less possessed and exercised author
ity to determine whether the 
Union breached its duty of fair representation.  In 
Vaca v. 
Sipes, 386 U.S. 171 (1967), the Supreme Court held that the 
National Labor Relations Act did not give the Board exclusive 
jurisdiction to determine and remedy such breaches.  Section 
301 of the Act afforded an employee an independent right to 
sue a labor organization for such a breach. 
However, in dismissing the Sec
tion 301 suit, the court of ap-
peals held only that Bianchi had waived his right to contest the 
fairness of sufficiency of the Union™s representations.  For the 
reasons discussed above, an individual™s waiver of a right to 
sue under Section 301 of the Act does not waive the General 

Counsel™s right to enforce Section 8(b)(1)(A). 
In sum, I conclude that the litigation in Federal court, and the 
decision of the United States Cour
t of Appeals, do not preclude 
the resolution of any issue in this proceeding. 
III.  THE ELECTION APPEALS MASTER
 Because of a Federal lawsuit not involving the Board, a 
court-appointed master oversee
s the internal elections con-
ducted by the International Br
otherhood of Teamsters.  Re-
spondent Roadway argues that the court-appointed master ruled 
on the allegation that Responden
t Union failed to represent 
Bianchi fairly in the grievance proceeding.  Specifically, in its 
posthearing brief, Roadway states, in part: 
 Bianchi then filed an election protest with the Office of the 

Election Administrator . . . clai
ming that Marr did not repre-
sent him properly during his grievance proceeding.  (Tr. 53.)  

Gerry Pape, the Union president at the time, hired counsel to 
defend the Union in regard to the protest and to demonstrate 
that Bianchi had been properly represented in all respects.  
(Tr. 128.)  Although the Administrator initially found in Bian-
chi™s favor, the Election App
eals Master, The Hon. Kenneth 
Conboy (a former federal judge) reversed.  (Tr. 53.)  He found 
that there was 
no evidence of any wrongdoing by Marr or 
anyone else associated with the Union.  (Tr. 53.)  Bianchi™s 
protest therefore was dismissed. 
 [Emphasis in original.] 
Respondent Roadway™s brief referred to Tr. 53, which re-
cords the examination of Business Agent Marr by Roadway™s 
counsel.  Marr™s testimony included the following: 
 Q.  I™d also like to ask you,
 we talked a little bit about 
the Election Administrator and the November 2nd, 2001 
decision. 
The Election Administrator™s decision, those are ap-
pealable to the Elections Appeals Master, correct? 
A.  Yes. 
Q.  And I believe if you look at the last page of Gen-
eral Counsel Exhibit 12Šactually, I™m sorry, it™s the 
nextŠthird from the last 
pageŠone moreŠfourth from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  214 
the last page, on Page 4, it
 says Kenneth Conboy, Election 
Appeals Master? 
A.  Yes. 
Q.  Is that right?  Now, Mr. Bianchi filed a protest re-
garding your handling of his grievance, correct? 
A.  Yes. 
Q.  The grievance that we™re, in fact, talking about in 
this proceeding. 
A.  Yes. 
Q.  And he made essentially the same thing that he™s 
making in this proceeding, that you did not appropriately 
represent him in that grievance, is that right? 
A.  Yes. 
.  .  .  . 
Q.  B
Y MR. DAWSON
:  And in that proceeding, the 
Election Appeals Master found that there was absolutely 
no evidence that you had done anything wrong, isn™t that 
right? 
A.  Yes. 
 This conclusory testimony, in
 response to leading questions, 
fails to convince me that the election appeals administrator 
actually reviewed the Union™s handling of Bianchi™s discharge 
grievance and ruled that the Union had not breached its duty of 
fair representation.  The duties 
of an election appeals master 
involve oversight of the campaigns
 for internal union office and 
the voting itself.  The record does not establish that this official 
either had the authority to review how well the Union per-
formed in grievance proceedings
 or actually scrutinized how 
the Union represented Bianchi in the grievance proceeding. 
Respondent™s argument also su
ffers from more fundamental 
difficulties.  At the 
beginning of Marr™s 
testimony excerpted 
above, Roadway™s counsel directed
 Marr™s attention to General 
Counsel™s Exhibit 12, a report signed by the election appeals 
master, Kenneth Conboy.  Howeve
r, this report had nothing at 
all to do with Bianchi™s discharge grievance or the Union™s 
representation of Bianchi at the discharge hearing. 
Indeed, Conboy™s report is dated November 2, 2001, which 
was 12 days 
before
 the joint committee heard and ruled upon 
Bianchi™s grievance.  Thus, both the timing of Conboy™s report 
and its contents undercut Respon
dent Roadway™s argument that 
Conboy examined the Union™s representation of Bianchi at the 
grievance proceeding and concluded that it was fair. 
In its brief, Respondent Roadway did not cite any other evi-
dence to support its argument that the election appeals master 
reviewed the Union™s handling of the Bianchi grievance.  The 
brief does refer to the testimony of the former local president, 
Geraldine Pape, recorded at Tr. 
128.  This testimony concerns 
Pape™s retention of counsel to
 defend against the Section 301 
lawsuit which Bianchi had filed.  It doesn™t refer to the election 
appeals master. 
In sum, Respondent Roadway™s argument that the election 
appeals master reviewed the Union™s handling of Bianchi™s 
grievance draws no support from the record.  Accordingly, I 
reject it. 
IV.  FURTHER DISCUSSION OF MARR
™S CREDIBILITY Although Marr™s testimony, quoted above, does not support 
the Respondent™s argument, it does
 raise further concerns about 
his credibility.  In the interest of clarity, it appeared preferable 
to delay this further examina
tion of Marr™s credibility until 
now, after Marr™s testimony had been placed in context. 
First, the testimony excerpted 
above indicates 
that Marr was 
willing to assert that Bianchi made ﬁessentially the sameﬂ ar-
gument to the election appeals master that Bianchi was making 
here, namely, that the Union ﬁdid not appropriately represent 
himﬂ in the grievance proceeding.
  However, as already noted, 
the election appeals master issued his report 
before
 Bianchi™s 
grievance hearing, and the master™s report, of course, said noth-
ing about that hearing. 
For another reason, Marr™s tes
timony raises concerns about 
his credibility.  It should be 
noted that Roadway™s counsel had 
directed Marr™s attention to th
e report of the election appeals 
master (GC Exh. 12) shortly be
fore asking the following: 
 Q.  B
Y MR. DAWSON
:  And in that proceeding, the 
Election Appeals Master found that there was absolutely 
no evidence that you had done anything wrong, isn™t that 
right? 
A.  Yes. 
 In fact, the election appeals ma
ster™s report did include an 
unfavorable reference to Marr™s 
conduct.  This report focused 
on a protest which Marr™s ﬁslateﬂ of candidates had made 

against Bianchi™s ﬁslateﬂ of can
didates.  Marr™s ﬁslateﬂ (the 
ﬁHoffa Unity slateﬂ) had accused Bianchi™s ﬁslateﬂ (the 
ﬁLeedham slateﬂ) of campaigning in a driver™s breakroom 
where ﬁthere was no pre-existing right to campaign.ﬂ  In his 
November 2, 2001 report, the election appeals master rejected 
this allegation.  Moreover, in the paragraph penultimate to his 
ruling, the master™s report stated, in part, as follows: 
 Finally, we reject the declaration by Marr that campaigning is 

prohibited inside CF facilities
 under Local 390™s jurisdiction, 
finding that he has engaged in such activity himself without 
challenge or objection.  Given his own conduct in this regard, 

we find it unfortunate that he 
has misrepresented the practice 
permitting campaigning and thereby misled the protestor into 
pursuing this protest. 
 Thus, although Marr testified that
 the election appeals master 
had found ﬁabsolutely no evidenceﬂ that he, Marr, had ﬁdone 
anything wrong,ﬂ in fact, the election appeals master concluded 
that Marr had misrepresented and misled. 
It should be emphasized that I do not rely upon the opinion 
of the election appeals master
Šthat Marr had misrepresented 
and misledŠin performing my
 own assessment of Marr™s 
credibility.  Rather, I am concerned about the difference be-

tween Marr™s testimon
y concerning the election appeals mas-
ter™s report and the contents of the report itself. 
It is true that Marr simply an
swered ﬁyesﬂ in response to a 
leading question, namely, that 
the master had found ﬁabsolutely 
no evidenceﬂ that Marr had done anything wrong.  If Marr him-
self had volunteered during his testimony that the master had 
found absolutely no evidence that he had done anything wrong, 
it certainly would have caused 
greater damage to Marr™s credi-
bility than did his succinct response to the attorney™s question.  
All the same, it is appropriate to consider Marr™s answer in this 
instance along with other factor
s reflecting on his credibility. 
 ROADWAY EXPRESS
, INC.  215
In sum, I do not believe Marr™s te
stimony to be as reliable as 
that given by Daniels and Bianchi.
  In view of this conclusion 
about Marr™s credibility, it is not
 necessary to take judicial no-
tice of Marr™s Federal court test
imony, as the General Counsel 
sought in a posthearing motion. 
The Unfair Labor Practice Allegations 
1. The 8(a)(3) and (1) allegations 
The evidence establishes that Respondent discharged Bian-
chi for actions he performed in his capacity as union steward.  
The Act protects a union steward™s advising and assisting an 
employee in dealing with the employer on a work-related mat-
ter.  Therefore, Respondent 
discharged Bianchi for conduct 
which the Act protects. 
In these circumstances, the Supreme Court™s decision in 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964), establishes the 
analytical framework to be fo
llowed.  Because the evidence 
clearly establishes th
at Respondent Employer discharged Bian-
chi for statements he made and 
actions he took as a union stew-
ardŠactivity clearly within Sect
ion 7™s zone of protectionŠthe 
discharge must be found to be
 unlawful unless, during the 
course of the protected activity, Bianchi engaged in misconduct 
so egregious that it removed him from the protection of the Act 
or rendered him unfit for further service.  
Bloomfield Health 
Care Center
, 352 NLRB 252 (2008), 
Beverly Health & Reha-
bilitation Services
, 346 NLRB 1319 (2006). 
When the credited evidence establishes that an employer has 
discharged an employee for c
onduct during the course of pro-
tected activity, the burden of proceeding shifts to the employer 
to prove that it acted with an 
honest belief that the employee 
had engaged in misconduct.  When the employer has estab-
lished such a good faith belief, the burden shifts back to the 
General Counsel.  At this point
, if the General Counsel proves 
that the asserted misconduct did not, in fact, occur, the dis-
charge will be found violative.  
Accurate Wire Harness
, 335 NLRB 1096 (2001), 
Webco Industries,
 327 NLRB 172 (1998) 
However, if the General Counsel
 cannot establish that the em-
ployee did not engage in the asserted misconduct, the em-
ployer™s defense goes unrebutted and prevails.  
Bloomfield 
Health Care Center, above, Marshall Engineered Products Co.
, 351 NLRB 767 (2007). 
Clearly, Respondent Roadway contends that Bianchi en-
gaged in misconduct warranting 
his discharge.  Thus, its 
posthearing brief states that on 
ﬁOctober 30, 2001, Bianchi was 
discharged for assisting rank-and-file member Isaah ﬁGeromeﬂ 
Daniels . . .  in filing a fraudulent workers™ compensation 
claim.ﬂ 
Respondent Roadway bears the burden of demonstrating that 
it did hold an honest belief that Bianchi had engaged in this 
misconduct.  However, Board precedent establishes a relatively 
low threshold for showing that such an honest belief existed.  
Although the employer must do more than merely make the 
assertion, some specific record evidence linking particular em-
ployees to particular allegations
 of misconduct will suffice.  An 
employer™s honest belief may 
be based on hearsay, and the 
employer need not interview the employee before taking disci-
plinary action.  
Avery Heights
, 343 NLRB 1301 (2004), citing  
General Telephone Co. of Michigan
, 251 NLRB 737, 739 
(1980),  Giddings & Lewis, Inc.
, 240 NLRB 441, 448 (1979), 
and Detroit Newspapers
, 340 NLRB 1019 (2003). 
Respondent Roadway has met its 
burden of showing that it 
possessed such an honest belief.  
Daniels initially had informed 
management that he had heartburn.
  Only later did he claim that 
he had pulled a muscle.  More
over, management had learned 
that the Union™s business agent, Marr, told Daniels to file for 
union benefits not related to workers™ compensation and that 
steward Bianchi had, in effect, contradicted Marr™s instruction.  
Certainly, management
 had grounds to be suspicious.  Consid-
ering the low threshold for proving an honest belief, I conclude 
that Respondent Roadwa
y has met its burden. 
However, I conclude that th
e General Counsel has proven 
that Bianchi did not, in fact, en
gage in misconduct.  As noted 
above, my observations of the w
itnesses lead me to credit 
Daniels and Bianchi.  Based on th
eir testimony, I find that Bi-
anchi believed that Daniels had suffered a work-related injury.  
Moreover, I find that Bianchi did not, at any time, intend to 
deceive or defraud Respondent Ro
adway.  To the contrary, he 
intended to assist Daniels in filing an on-the-job injury report 
which Bianchi believed to be truthful. 
Accordingly, I conclude that
 Respondent violated Section 
8(a)(1) and (3) of Act by discharging him, and thereafter vio-
lated the Act by refusing to reinstate him. 
2.  The 8(b)(1)(A) allegations 
Complaint paragraph 8(a) alle
ges that from on or about Oc-
tober 30, 2001, to on or about 
November 14, 2001, Respondent 
Union processed a grievance filed by Bianchi concerning his 
discharge ﬁperfunctorily, with hostility and in bad faith.ﬂ 
Complaint paragraph 8(c) alleges that this conduct (process-
ing the grievance ﬁperfunctorily, with hostility and in bad 
faithﬂ) resulted in the denial of
 the grievance.  Respondent Un-
ion denies these allegations. 
At the outset, it should be noted
 that Bianchi™s grievance was 
not ﬁclearly frivolous.ﬂ  Indeed, his grievance arose out of the 
same facts as the Daniels™ grievance, which the joint committee 

sustained. Did the Union Breach It™s Duty of Fair Representation? 
A union breaches it™s duty of fair representation toward em-
ployees it represents when it e
ngages in conduct affecting those 
employees™ employment conditions
 which is arbitrary, dis-
criminatory, or in bad faith.  A union™s actions are arbitrary 
ﬁonly if, in light of the factual and legal landscape at the time of 
the union™s actions, the union™s behavior is so far outside a 
‚wide range of reasonableness™
 as to be irrational.ﬂ  
National Association of Letter Carriers
, 347 NLRB 289 (2006), citing 
Air Line Pilots Assn. v. O™Neill
, 499 U.S. 65, 67 (1991) (inter-
nal quotation marks omitted). 
To enjoy this ﬁwide range of reasonableness,ﬂ a union must 
act ﬁin good faith, with honesty
 of purpose, and free from reli-
ance on impermissible considerations.ﬂ  
Union de Obreros de 
Cemento Mezclado (Betteroads Asphalt Corp.)
, 336 NLRB 972 
(2001), citing 
Auto Workers Local 651 (General Motors Corp.)
, 331 NLRB 479, 480 (2000), and 
Ford Motor Co. v. Huffman
, 345 U.S. 330, 338 (1953).  In 
Union de Obreros de Cemento 
Mezclado (Betteroads Asphalt Corp.)
, the Board also stated that 
ﬁA union violates its duty of fair
 representation if its disposition 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  216 
of a grievance was ﬁmotivated by ill will or other invidious 
considerations.ﬂ Union de Obreros de 
Cemento Mezclado (Bet-
teroads Asphalt Corp.)
, above, citing 
Bottle Blowers Local 106 
(Owens-Illinois, Inc.)
, 240 NLRB 324 (1979). 
These quotations from 
Union de Obreros de Cemento Mez-
clado (Betteroads Asphalt Corp.)
, above, might, if considered 
in isolation, suggest that union o
fficials™ hostility to a grievant, 
if arising from the grievant™s pr
otected activities, alone would 
suffice to violate the Act.  However, I do not understand the 
Board to be saying that ill will or invidious considerations 
would make unlawful a union™s 
otherwise appropriate disposi-
tion of a grievance.  For exampl
e, if a grievance were clearly 
frivolous, a union lawfully could refuse to take it to arbitration 
even if union officials bore hostility towards the grievant be-
cause of his protected activities.
  Likewise, if a union official 
zealously pursued a grievance, the fact that the official secretly 
hated the grievant because of th
e grievant™s prot
ected activities 
would not render unlawful conduct which otherwise would be 
appropriate. On the other hand, proof of hostility isn™t always required to 
establish a violation of Secti
on 8(b)(1)(A).  Although the Gen-
eral Counsel must show ﬁsomething more than mere negli-
gence,ﬂ a union™s extreme dereli
ction of its duty as exclusive 
bargaining representative can violate Section 8(b)(1)(A) even in 
the absence of an unlawful motive  See, e.g., 
Unlicensed Divi-
sion, District 1 (Mor
mac Marine Transport)
, 312 NLRB 944 (1993). In sum, a breach of the duty of
 fair representation can arise 
only when a union™s action or inaction adversely affects an 
employee in the bargaining unit wh
ich the union represents, but 
this necessary conditionŠan adve
rse effect upon a represented 
employee™s terms and conditions of employmentŠis not, by 
itself, sufficient.  Whether or not the union™s action or inaction 
is lawful depends on an additional factor.  The action or inac-
tion either must result from negligence greater than ﬁmere neg-
ligence,ﬂ or it must result from some invidious reason, such as 

hostility engendered by the grievant™s protected activities. 
Therefore, the analysis appropr
iately begins by asking what 
the Respondent Union did which potentially harmed the em-
ployee it had a duty to represent.
  The General Counsel™s brief 
argues that Business Agent Marr™s conduct violated the Act in a number of ways. 
The Daniels grievance hearing took place the day before the 
Bianchi grievance hearing.  The 
General Counsel™s brief states 
that before the Daniels™ hearing, Marr ﬁasked Daniels to lie and 
say that he had not been hurt at work.ﬂ 
Based on Daniels™ testimony, which I credited for the rea-
sons discussed above, I find that
 before Daniels™ grievance 
hearing, Business Agent Marr told him that if he said that he 
ﬁgot injured off the job,ﬂ he wouldn™t have to appear before the 
joint committee, the implication being that the Union and Em-
ployer would settle the grievance in Daniels™ favor.  Daniels 
declined to make such a statement. 
The General Counsel™s brief argues that when Business 
Agent Marr suggested to Daniels that he disavow having been 
injured at work, Marr was trying to make it appear that Bianchi 
had encouraged Daniels to lie 
about the cause of the medical 
problem.  Thus, the brief states: 
 If Daniels agreed to say that he was not injured at work, it 
would have appeared that Bianchi had told him to falsely 
change a personal injury to an on-the-job injury.  Marr™s at-
tempt to get Daniels to essentially assert that Bianchi had en-
gaged in misconduct once again demonstrates Marr™s hostility 
and bad faith toward Bianchi. 
 However, even if Daniels had been willing to state that he 
wasn™t injured at work, such a statement would not be tanta-
mount to saying that the shop 
steward had encouraged Daniels 
to make a false claim.  Thus, 
I reject the General Counsel™s 
argument that Marr was trying to get Daniels ﬁto essentially 
assert that Bianchi had engaged in misconduct.ﬂ 
The General Counsel cites the pejorative language which 
Marr used in referring to Bianchi as evidence that Marr in-
tended to undermine Bianchi™s grievance.  Obviously, Marr 
was irritated and even angry at Bianchi, but in the particular 
circumstances presented here, I do
 not conclude that Marr™s use 
of a vulgar epithet shows that Marr intended to represent Bian-
chi unfairly or try to defeat his grievance. 
Rather, I conclude that Marr sincerely believed that Daniels 
had not suffered a work-related injury.  When Daniels left work 
on October 12, 2001, he gave heartburn as a reason.  Moreover, 
Daniels did not claim to have suffe
red an injury at a particular 
point in timeŠfor example, because of an accident at workŠ
but instead claimed to have disc
overed, after the fact, that he 
had pulled a muscle.  Marr had legitimate reason to question 
that conclusion. In these circumstances, it was not unreasonable for Marr to 
seek to resolve Daniels™ grievance by having him disavow the 
on-the-job injury claim.  Such a disavowal wouldn™t necessarily 
doom Bianchi™s grievance because it 
could still be asserted that 
Bianchi acted with the good faith belief that Daniels had, in 
fact, sustained an on-the-job injury. 
The General Counsel™s brief 
further argues that Marr™s ac-
tions during both Daniels™ hearing and Bianchi™s hearing 
breached the Union™s duty to represent Bianchi fairly.  Thus, 
the brief states: 
 The positions that Marr took and the statements he 
made during Daniels™ and Bi
anchi™s grievance hearings 
also demonstrate his hostilit
y and bad faith.  During 
Daniels™ hearing Marr told the Grievance Committee on 
about five occasions that Da
niels did not know how he had 
been injured, despite the fact that Marr knew full well that 
Daniels believed that he had been injured at work.  Marr 
also told the Grievance Committee repeatedly that he per-
sonally did not know how Daniel
s was injured and that it 
was not his position that Dani
els was injured at work.  
These false statements by Marr make it appear as if Bian-
chi told Daniels to claim a personal injury as an on-the-job 
injury and again demonstrate Marr™s hostility toward Bi-
anchi. 
 (Transcript and exhibit citations omitted.) 
The General Counsel thus asse
rts that it was improper for 
Marr to tell the grievance committee, during Daniels™ hearing, 
that Daniels didn™t know how he had been injured.  However, 
the General Counsel™s argumen
t faces a major obstacle:  
 ROADWAY EXPRESS
, INC.  217
Daniels did not know whether he strained the muscle at work.  
During his hearing, he told
 the grievance committee: 
 I™m still under my doctor™s care
 and we didn™t know the deci-
sion from him.  I™ll be going back the 26th to see what he says 
about my injury, whether it™s on-the-job or personal injury.  
So whenever I get a statement from my doctor, then I will be 
able to give more information about it. 
 Thus, Daniels™ testimony at th
e grievance hearing contradicts 
General Counsel™s argument that
 Marr ﬁknew full well that 
Daniels believed he had been inju
red at work.ﬂ  Daniels himself did not know the etiology 
of the medical problem. 
Likewise, the record does not 
support the General Counsel™s 
assertion that Marr made ﬁfalse statementsﬂ by saying he did 
not know how Daniels was injured.
  Daniels™ own testimony, 
quoted above, establishes that he
, Daniels, wasn™t sure how or 
where he was injured.  If Daniels himself wasn™t sure, there was 
no way for Marr to know. 
Marr did nothing wrong in claiming uncertainty about the 
origin of Daniels™ medical prob
lem.   His statements do not 
breach the duty of fair representation. 
The General Counsel™s brief further argues that Marr im-
properly told the grievance co
mmittee that Shop Steward Bian-
chi had told Daniels that the injury was job-related and that all 

Daniels did was follow the steward™s instructions.  The brief 
continues: 
 Marr then told the committee that Daniels ﬁnever intended to 

defraud the company.  The advice he got from the steward is 
what he took his directive from.ﬂ (GC Exh. 10.)  Marr also in-
formed the committee on multiple occasions that in contrast 
to Bianchi, he (Marr) had advised Daniels to complete Central 
States forms.  (GC Exh. 10.)  In making these statements 
Marr sent a strong message to
 the Grievance Committee that 
Bianchi intended to defraud 
Respondent Employer, despite 
the fact that the same committee was to hear Bianchi™s griev-

ance the following day.  Thus, Marr ensured that the commit-
tee would believe that Bianchi advised Daniels to claim a per-
sonal injury as an on-the-job injury and that Bianchi advised 
Daniels to engage in fraud.  These statements demonstrate 
Marr™s hostility toward Bianchi and constitute a breach of the 
Union™s duty to represent Bianchi fairly. 
 In evaluating the General Couns
el™s argument, it first should 
be noted that it assumes Marr knew that the same committee 
which was hearing the Daniels grievance would be deciding 
Bianchi™s case the next day.  However, the record leaves room 
to question whether Marr had such knowledge. 
Moreover, contrary to the General Counsel™s argument, I do 
not conclude that Marr™s assertions
 that he told Daniels to com-
plete a Central States form (rather than a workers™ compensa-
tion form) ﬁdemonstrate Marr™s hostility toward Bianchi. . . .ﬂ  
The record does include evidence indicating that Marr bore ill 
feelings towards Bianchi, but 
Marr™s statements to the joint 
committee do not constitute part of that evidence. 
As a union business agent, Marr, was a labor relations pro-
fessional, and the members of the joint committee were also 
labor relations professionals.  
They were his peers, and Marr 
naturally would have a personal interest in maintaining their 
respect.  Marr believed he had given Daniels correct advice 
which would have kept Daniels out
 of trouble.  Marr would feel 
a normal human inclination to let 
his peers know that he wasn™t 
responsible for this awkward situ
ation.  Whether or not Marr™s 
statements breached the duty of fair representationŠa question 
to be discussed nextŠthey do not,
 themselves, demonstrate that 
Marr was hostile to Bianchi. 
The General Counsel faults Marr for telling the grievance 
committee both (1) that Daniels filed an on-the-job injury re-
port because of Bianchi™s advice and (2) that Marr had told 
Daniels to file for Central States
 benefits.  However, both these 
statements are true.  Bianchi 
had told Daniels to file an on-the-
job injury claim and Marr had to
ld Daniels to do otherwise.  
The General Counsel™s argumen
t notwithstanding, I cannot 
conclude that Marr breached the 
duty of fair representation by 
telling the truth. 
Moreover, the credited evidence does not support a finding 
that Marr made any false statement to the joint committee in 
either grievance hearing.  I conclude that he did not. 
The General Counsel™s brief further argues that Marr 
ﬁmounted a vigorous and rela
tively thorough defense of 
Danielsﬂ but only a ﬁweak defenseﬂ of Bianchi.  However, the 
transcripts of these grievance he
arings do not demonstrate that 
Marr performed any less zealously in one than the other. 
How closely should I scrutini
ze and compare Marr™s per-
formance as an advocate at these two grievance hearings?  Or-
dinarily, a union enjoys a ﬁwide range of reasonablenessﬂ in 
deciding how to represent a grievant.  
Union de Obreros de 
Cemento Mezclado (Betteroads Asphalt Corp.)
, above, suggests that a union may be afforded this ﬁwide range of reasonable-
nessﬂ only when it acts ﬁin good 
faith, with honesty of purpose, 
and free from reliance on impermi
ssible considerations.ﬂ  Pre-
sumably, the General Counsel would argue that Marr™s hostility 
towards Bianchi because of the latter™s protected activity de-
prives the Union of this ﬁwide range of reasonablenessﬂ and 
compels stricter scrutiny. 
Even assuming that Marr bore hostility towards Bianchi, it 
isn™t clear to me that such hos
tility is inconsistent with Marr 
acting ﬁin good faith, with honesty of purpose, and free from 
reliance on improper cons
iderations.ﬂ  It raises that possibility, 
of course, but an advocate can re
present a client zealously even 
if the advocate doesn™t like the cl
ient personally.  Both profes-
sionalism and a competitive desire to win can cause the advo-
cate to disregard personal feelings
 and do the best job possible. 
In a separate section below, I will discuss in greater detail 
the evidence that Marr harbored hostility towards Bianchi.  To 
summarize that discussion, the present record does not persuade 
me that Marr™s hostility towards Bianchi compromised his good 
faith and honesty of purpose in representing Bianchi before the 
joint committee.  
Accordingly, I conclude that
 the Respondent Union remains 
entitled to a ﬁwide range of reasonableness.ﬂ  Moreover, I con-
clude that Marr™s actions and de
cisions as Bianchi™s advocate 
fall within that range of reasonableness. 
However, even should I scrutinize Marr™s conduct more 
strictly, I would not conclude th
at it breached the Union™s duty 
to represent Bianchi fairly.  Contrary to the implication con-
veyed by the General Counsel™s 
brief, the record does not es-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  218 
tablish that Marr sacrificed Bianchi to win Daniels™ grievance.  
Likewise, I cannot conclude that Marr compromised Bianchi™s 
case to gain an edge in Daniels™. 
Were I to scrutinize Marr™s performance at the Bianchi 
grievance hearing more closely 
than I believe appropriate, I 
might wonder why he did not in
voke the specific language set 
forth in Article 21 of the collective-bargaining agreement, stat-
ing in part that any employee ﬁacting in any official capacity 
whatsoever shall not be discrimina
ted against for his/her acts as 
such officer of the Union so long as such acts do not interfere 
with the conduct of the Employer™s
 business. . . .ﬂ  Marr did tell 
the joint committee that Bianchi was only doing his job as a 
steward, but left it at that, without citing the contractual lan-
guage. Such an inquiry, though, would seem to be exactly the sort of 
nitpicking and ﬁMonday morning 
quarterbackingﬂ which the 
Board long has eschewed.  Moreover, even were some hypo-
thetical panel of expert advocates to conclude that, ideally, 
Marr should have raised this 
argument, its omission hardly 
would establish that Marr failed 
to represent Bianchi fairly and 
in good faith. 
In sum, no matter what hostility Marr might have felt to-
wards Bianchi personally, the credited evidence does not estab-
lish that it affected 
Marr™s representation of Bianchi before the 
joint committee.  The record also does not establish that Marr 
acted dishonestly, incompetently,
 or perfunctorily while ap-
pearing before the joint committee on behalf of Bianchi and 
Daniels. Because the credited evidence fails to establish that Marr did 
anything he shouldn™t have done, or failed to do anything he 
was obliged to do in representing Bianchi, I conclude that the 
Respondent Union did not breach its
 duty of fair representation.  
This conclusion holds regardless 
of whether Marr disliked Bi-
anchi because of Bianchi™s protected activities. 
An analogy to an 8(a)(3) case may be appropriate here. In a 
case alleging discrimination in vi
olation of Section 8(a)(3), 
proving animus alone will not esta
blish a violation.  Rather, the 
General Counsel must also prove that there was an adverse 
employment action.  Likewise, 
proving that union officials bore 
hostility to someone because of that person™s protected activi-
ties will not establish a breach of the duty of fair representation.  
The government must also show that the union acted in some 
improper way by doing somethi
ng it should not have done, by 
failing to do something required, or by discharging its duty in 
merely a perfunctory manner. 
Complaint paragraph 8(a) alle
ges that Respondent Union 
processed Bianchi™s discharge gr
ievance ﬁperfunctorily, with 
hostility and in bad faith.ﬂ  The cr
edited evidence fails to estab-
lish that the Union acted perfunctorily or in bad faith.  What-
ever hostility Marr may have held
 towards Bianchi is not suffi-
cient by itself to establish a violation.  Therefore, I recommend 
that the Board dismiss the charge against the Union. 
Evidence of Hostility Against Bianchi 
For the reasons discussed above, I have concluded that, be-
cause the evidence fails to establish that the Union represented 
Bianchi unfairly, it isn™t necessary to consider whatever hostil-
ity Business Agent Marr may have harbored because of Bian-
chi™s protected activities.  In case the Board may disagree, the 
following analysis discusses evidence related to Marr™s hostil-
ity. 
Three different witnesses testified that Marr referred to Bi-
anchi with a pejorative vulgar epithet.  Marr did not deny using 
that expression, but explained that
 he applied it to many people, 
not just to Bianchi.  Such language, Marr testified, was com-
mon in the industry:  ﬁWe can makeŠand when I say we, the 
Teamsters, we can make a sailor
 blush.ﬂ  No other witness con-
tradicted this testimony, which I credit. 
Marr™s own testimony reflects hi
s feelings about Bianchi.  
Although, as discussed above, Ma
rr sometimes failed to answer 
questions responsively, he did 
not attempt to conceal his opin-
ion of Bianchi.  Thus, Marr testified: 
 Q.  Explain under what ci
rcumstances you would have 
conversations with Ms. Pape about Mr. Bianchi? 
A.  He was a pain in the ass politically.  He™s just a 
pain in the ass politically.  As far as a shop steward, he 
was a very good shop steward, but everybody acknowl-
edged it.  And when I say that
, we had our political differ-
ences.  He belonged to TDU. 
 ﬁTDUﬂ stands for ﬁTeamsters for a Democratic Union.ﬂ  The 

record does not reveal the exact nature of the differences be-

tween the TDU and the faction to which Marr belonged. 
To prove that Marr harbored hostility towards Bianchi, the 
General Counsel relies in part 
on the testimony of Geraldine 
Pape, who was president of Local 390 from 1998 to 2002.  She 
testified that Marr told her that Bianchi ﬁwas going to loseﬂ the 
grievance concerning his discharge.  According to Pape, she 
told Marr ﬁBianchi is not a threat to you and that you do not 
need to do this.  And he said okay.ﬂ 
Pape testified that after Bianchi lost the grievance, she gave 
Marr a warning letter ﬁbecause I told him not to do that.  And I 
told him if he ever did it again, he would be fired.ﬂ 
The record includes a July 15, 2002 warning letter from Pape 
to Marr.  The letter states as follows: 
 Please be advised that this is a final warning letter for failure 
to follow instructions.  Previously you have been warned 
three times about instructions I have given to you and you 
have totally ignored my instructions and proceeded in your 
own fashion.  This is the fourth incident that you have not fol-
lowed my instructions.  Therefore, if there is another occur-
rence in that you disregard my instructions I will have no al-
ternative than to terminate your employment. 
 This letter does document th
e tension between Union Presi-
dent Pape and Business Agent Ma
rr, but it certainly does not 
corroborate Pape™s testimony that she issued Marr a warning 
concerning his handling of the Bianchi grievance.  Pape wrote 
this letter some 8 months after the joint committee ruled against 
Bianchi, and it makes no reference to either Bianchi or his 
grievance. 
Additionally, Pape had some di
fficulty remembering details.  
More than 6 years had elapsed between the events and her tes-
timony, so memory difficulties 
might be expected.  However, 
her inability to recall details 
does cast some doubt on the reli-
ability of her testimony. 
 ROADWAY EXPRESS
, INC.  219
Marr flatly denied that Pape 
had any discussions with him 
about the Bianchi grievance.  He
 testified that the conversation 
Pape described ﬁnever took place.ﬂ 
Based on my observations of the witnesses, I credit Marr 
rather than Pape.  Accordingly, 
I conclude that he did not tell 
Pape that Bianchi was ﬁgoing to
 loseﬂ his grie
vance.  More-
over, I am quite skeptical of Pape™s claim that after the joint 
committee denied the Bianchi grievance, she warned Marr that 
if he ever ﬁdid it again,ﬂ she would fire him. 
Even if credited, Pape™s testim
ony would fall short of estab-
lishing that Marr participated in, or knew about, any kind of 
plot to compromise the impartiality of the joint committee or to 
cause the committee to rule agai
nst Bianchi.  Although, credit-
ing Marr, I conclude that he ne
ver told Pape that Bianchi was 
ﬁgoing to lose,ﬂ this vague st
atement hardly would support a 
finding that the joint committee proceeding had been rigged.  
Equally plausibly, it simply coul
d have been a prediction as to 
how the joint committee would rule. 
Although I do not rely upon Pape™s testimony, which I do 
not credit, Marr™s own testimony 
does establish that he was not 
particularly fond of Bianchi, whom he considered a ﬁpain in the 
assﬂ politically.  Essentially, Marr considered Bianchi to be an 
irritation.   Although this rather
 low level of animosity arguably 
might have affected how well 
Marr represented Bianchi, on the 
other hand, it might not have. 
Based on the present record, I conclude that Marr™s dislike of 
Bianchi did not affect his professional representation of Bianchi 
during the grievance proceeding.  Bianchi said as much when 
he told the grievance committee ﬁI believe Don Marr repre-
sented me properly and fully.
ﬂ  Although Bianchi later dis-
avowed this statement, I conclude that he was telling the truth. 
CONCLUSIONS OF 
LAW 1.  Roadway Express, Inc. is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2.  International Brotherhood of
 Teamsters, Local 769 and its 
predecessor, International Br
otherhood of Teamsters, Local 
390, are labor organizations within the meaning of Section 2(5) 
of the Act. 3.  Respondent Roadway Expre
ss violated Section 8(a)(1) 
and (3) of the Act by discharging employee Amadeo Bianchi 
on October 30, 2001, because of 
Bianchi™s protected activities 
as union steward. 
4.  Respondent International 
Brotherhood of Teamsters, Lo-
cal 769 and its predecessor, Inte
rnational Brotherhood of Team-
sters, Local 390, did not violate Section 8(b)(1)(A) or 8(b)(2) of 
the Act. 
5.  Except for the conduct described in paragraph 3 above, 
neither Respondent violated the Act in any manner alleged in 
the Complaint. 
REMEDY Having found that Respondent 
Roadway Express has en-
gaged in certain unfair labor practices, I find that it must be 
ordered to cease and desist and 
to take certain affirmative ac-
tion designed to effectuate the policies of the Act, including 
posting the notice to em
ployees attached hereto as appendix A. 
Respondent Roadway must reinst
ate Amadeo Bianchi to his 
former position or to a substant
ially equivalent position if his 
former position no longer exists
.  Respondent Roadway also 
must make Amadeo Bianchi whole, with interest, for all losses 
he suffered because of his unlawful discharge. 
Backpay shall be based on earnings which the terminated 
employees would normally have re
ceived during the applicable 
period, less any net interim earni
ngs, and shall be computed in 
accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record in this case, I issue the following recommended
2 ORDER The Respondent, Roadway Express,
 Inc., Miami, Florida, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging an employee be
cause of the employee™s pro-
tected union activities or because of the employee™s status as a 
union shop steward. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of their rights to self-
organization, to form, join, or assist any labor organization, to 

bargain collectively through repres
entatives of their own choos-
ing, or to engage in concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection, or to re-
frain from any and all such activities. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Offer Amadeo Bianchi immediate and full reinstatement 
to his former position or, if his former position no longer exists, 
to a substantially equivalent position. 
(b) Make Amadeo Bianchi whole, with interest, for all losses 
suffered because Respondent unlawfully discharged him. 
(c) Within 14 days after service by the Region, post at its fa-
cilities in Miami, Florida, copies of the attached notice marked 
ﬁAppendix A.ﬂ3  Copies of the notice, on forms provided by the 
Regional Director for Region 12, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
                                                          
 2 If no exceptions are filed as provided by Section 102.46 of the 
Board™s Rules and Regulations, thes
e findings, conclusions, and rec-
ommended Order shall, as provided in
 Section 102.48 of the Rules, be 
adopted by the Board, and all objections to them shall be deemed 
waived for all purposes. 
3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  220 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since October 30, 2001. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Regional Director attesting to the 
steps that the Respondent has taken to comply. 
Case 12ŒCBŒ5002 is severed 
from Case 12ŒCAŒ22202 and 
dismissed. 
   